Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río,
a la cual se unen los Jueces Asociados Señores Rebollo López y Rivera Pérez.
Nuevamente tenemos ante nuestra consideración un asunto relacionado con el proyecto conocido como el Con-dado Beach Resort (en adelante CBR), antiguo Condado Beach Trío.(1) En esta ocasión, el Municipio de San Juan (en adelante Municipio) recurre ante nos impugnando una resolución del Tribunal de Circuito de Apelaciones (en ade-lante TCA), en la que se denegó la expedición de dos (2) recursos de revisión presentados por el Municipio, a saber: (1) uno para solicitar la revocación de la resolución de la Junta de Calidad Ambiental (en adelante JCA) en la que se aprobó la declaración final de impacto ambiental (en ade-lante DIA-F) sobre el referido proyecto, y (2) otro para so-licitar la revocación de la resolución de la Administración de Reglamentos y Permisos (en adelante ARPE) en la que se aprobó el anteproyecto del CBR.
*755Contrario a la mayoría de esta Curia, entendemos que tanto la resolución de la JCA como la resolución de ARPE están sostenidas por la evidencia sustancial que obra en el expediente administrativo. Igualmente, a diferencia de la Mayoría, en un crisol objetivo, concluimos que las actuacio-nes de dichas agencias no fueron irrazonables. Por tales razones, conforme a nuestra doctrina firmemente estable-cida, dichas resoluciones merecen la deferencia de este Tribunal. En vista de ello, denegaríamos la expedición del recurso y, por ende, disentimos.
HH
En mayo de 1998, Development Management Group (en adelante DMG) sometió ante ARPE una consulta sobre conformidad con el Reglamento de Zonificación, con rela-ción al proyecto CBR.(2) Posteriormente, el 31 de julio de 1998, ARPE, en su capacidad de agencia proponente, pre-sentó ante la JCA una declaración preliminar de impacto ambiental (en adelante DIA-P) preparada por DMG. La DIA-P, además de circularse entre las agencias pertinen-tes, estuvo a la disponibilidad del público en general para su inspección.
Nombrado un Oficial Examinador por la JCA para reco-ger los comentarios y emitir las recomendaciones corres-pondientes, el 17 de septiembre de 1998 se llevó a cabo una vista pública. (3) A ésta comparecieron varias personas con interés —entre otros, el Municipio, representado por el *756Ing. Jorge Rivera Jiménez, y la comunidad de San Juan, representada por el Sr. Jorge Fernández Porto— quienes presentaron sus comentarios sobre la DIA-P.
Tras concederles un término adicional para presentar sus comentarios por escrito a los que así lo solicitaron, el 7 de diciembre de 1998, el Oficial Examinador sometió a la Junta de Gobierno de la JCA su Informe del Panel Examinador.(4) En dicho informe, el Oficial Examinador agrupó de forma detallada todos los comentarios vertidos. Así también, luego de señalar que la función de la JCA se circunscribe a comprobar “si el trámite de evaluación y con-sulta” (Petición de certiorari, Apéndice, pág. 177 —Ira Pie-za — ) se ajusta a lo preceptuado por la ley y su reglamento —independientemente de hallarse en desacuerdo o no— presentó sus recomendaciones.(5) Finalmente, concluyó que, en su etapa preliminar, el documento sometido aca-taba “el propósito principal de servir de instrumento de *757planificación para lograr que en el proceso decisional [sic] gubernamental se incorpore la política pública ambiental enunciada en la ley”. Petición de certiorari, supra, págs. 178-179 (Ira Pieza). El 8 de diciembre de 1998, mediante resolución, la JCA acogió íntegramente el referido informed.(6)
Así las cosas, el 3 de febrero de 1999, ARPE y DMG sometieron la DIA — F ante la JCA.(7) El 19 de febrero de 1999 el Oficial Examinador presentó el Informe Suplemen-tario del Panel Examinador, en el que, luego de examinar minuciosamente la DIA-F y sus anejos, concluyó que el documento era adecuado.(8) Es decir, la DIA-F cumplía con el Art. 4(c) de la Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970 (en adelante Ley Núm. 9), según enmendada, 12 L.P.R.A. sec. 1124(c).(9) En vista de ello, mediante Resolución de 2 de marzo de 2000, la JCA aprobó el informe en su totalidad y, tras señalar que la DIA-F discutía “adecuadamente los posibles efectos am-bientales de la actividad propuesta” (Petición de certiorari, *758supra, pág. 102), emitió recomendaciones referentes a la obtención de permisos con antelación a la construcción.
Disconforme con tal dictamen, el 23 de marzo de 1999, el Municipio presentó una Moción de Reconsideración, la cual acompañó de un Informe Suplementario sobre la DIA-F, un informe pericial sobre el tránsito para impug-nar el informe de los proponentes, y copia del contrato en-tre CDH y los compradores. Ese mismo día, la JCA declaró no ha lugar a la reconsideración.
Ante esa situación, a través de un recurso de revisión, el Municipio acudió ante el TCA solicitando la revocación de la antedicha resolución.(10) El 30 de junio de 1999, el TCA denegó la expedición del auto de revisión y confirmó la re-solución de la JCA. Por lo que, el Municipio presentó ante nos recurso de certiorari impugnando la resolución de la JCA, en síntesis, por carecer de determinaciones de hecho y conclusiones de derecho.
El 5 de octubre de 1999 este Tribunal, aplicando la Ley de Procedimiento Administrativo Uniforme del Estado Li-bre Asociado de Puerto Rico (en adelante LPAU) in extenso, concluyó que para ejercer su función revisora, en los proce-dimientos de declaración de impacto ambiental, la JCA te-nía la obligación de emitir una resolución fundamentada. Según dicho razonamiento, revocó la sentencia del TCA y devolvió el caso a la JCA para que expresase las determi-naciones de hecho y conclusiones de derecho correspondientes. A tales fines, el 19 de noviembre de 1999, conforme al mandato de este Tribunal, la JCA emitió una nueva resolución de treinta y ocho (38) páginas para apro-bar la DIA-F, la cual el Municipio nuevamente impugnó ante el TCA.
*759Por otra parte, al mismo tiempo, en ARPE continuaban los procedimientos relacionados con la consulta de conformidad. Luego de varios trámites, el 24 de noviembre de 1998, el Municipio presentó ante ARPE la Solicitud de Intervención y Oposición, acogida por dicha agencia el 26 de agosto de 1999.
El 30 de julio de 1999, mediante resolución, ARPE con-cedió algunas variaciones,(11) aprobó el anteproyecto y au-torizó la preparación de las siguientes partes del proyecto de acuerdo con el plano aprobado.(12) Dicha resolución es-taba condicionada a varias recomendaciones y requisitos. El 19 de agosto de 1999 el Municipio, no conforme con la resolución, presentó una Moción de Reconsideración, la cual ARPE acogió el 3 de septiembre de 1999.(13)
Armonizando lo antes expresado, transcurrido el tér-mino prescrito por la LPAU sin que ARPE actuase sobre la reconsideración presentada e inconforme con la resolución de la JCA — de 19 de noviembre— que aprobó la DIA-F, el 17 de diciembre de 1999, el Municipio sometió ante el TCA sendos recursos de certiorari impugnando ambas resoluciones. Mediante resolución fundamentada de 22 de diciembre del mismo año, tras consolidar los recursos, el TCA denegó la expedición de éstos.
Inmediatamente, el 23 de diciembre de 1999, el Munici-pio acudió ante nos, mediante recurso de certiorari, solici-tando la revocación de la resolución del foro apelativo in-termedio, así como la paralización de las obras *760relacionadas con el proyecto. El Municipio recurrió ante nos imputando la comisión de los siguientes errores(14)
A. [Recurso Núm.] KLRA9900793 Municipio de San Juan v. ARPE y otros [Revisión de la Resolución de la ARPE]
1. Erró el Tribunal de Circuito de Apelaciones al confirmar la decisión de ARPE, mediante la cual se aprobó el anteproyecto del Condado Beach Resort, basándose en una resolución nula de la Junta de Planificación.
2. Erró el Tribunal de Circuito de Apelaciones al concluir que el Municipio no fue privado de su derecho a intervenir y parti-cipar efectivamente ante ARPE.
3. La Resolución es errónea al concluir que ARPE no tenía que celebrar una vista pública para autorizar el anteproyecto.
4. La Resolución es errónea al concluir que ARPE hizo deter-minaciones de hechos suficientes.
5. La Resolución es errónea al concluir que ARPE podía pro-bar [sic] el anteproyecto sin una Declaración de Impacto Am-biental Final.
6. Erró el Tribunal de Circuito al concluir que la aprobación por ARPE de múltiples variaciones a los requisitos reglamenta-rios no es arbitraria ni irrazonable y no constituye un abuso de discreción.
B. [Recurso Núm.] KLRA9900792 - Municipio de San Juan v. Junta de Calidad Ambiental y otros [Revisión de la Resolución de la JCA]
1. Erró el Tribunal de Circuito de Apelaciones al resolver que la JCA había cumplido con la sentencia y mandato de esta Alta Curia en el caso Municipio de San Juan v. Junta de Calidad Ambiental, 99 TSPR 147, que le requería considerar y resolver las controversias de hechos del caso.
2. Erró el Tribunal de Circuito de Apelaciones al confirmar la Resolución de la Junta de Calidad Ambiental donde se concluye que la DIA presentada por la Administración de Reglamentos y Permisos era adecuada, aun cuando en el expediente adminis-trativo no existe evidencia sustancial que apoye dicha conclu-sión de derecho. Petición de certiorari, págs. 15-16.
Sin dilación alguna, el mismo 23 de diciembre, este Tribunal paralizó las obras de demolición del Condado Beach Trío con el propósito de enjuiciar reflexivamente los *761planteamientos. Posteriormente, le concedió término a las partes para que expresasen sus posiciones.
Tras contar con dichas comparecencias, en conjunto con la totalidad del expediente administrativo, estamos en po-sición de resolver.
HH HH
En nuestra obligación de analizar la juridicidad de las cuestiones planteadas desde su justa perspectiva, de en-trada, debemos esbozar varios principios que constituyen el marco conceptual de la revisión judicial de las decisiones administrativas.
El propósito primordial de dicha revisión consiste en de-marcar el ámbito de discreción de las agencias administra-tivas y cerciorarse que éstas ejecuten sus funciones acorde con la ley. L.P.C. & D., Inc. v. A.C., 149 D.P.R. 869 (1999); Mun. de San Juan v. J.C.A., 149 D.P.R. 263, 279 (1999); Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998).
Es precepto comúnmente sabido que, en el crisol judicial, las decisiones o resoluciones, al igual que las interpre-taciones de las agencias u organismos administrativos es-pecializados (o de ambos), merecen gran consideración y respeto. Rivera Concepción v. A.R.Pe., 152 D.P.R. 116 (2000); Castillo v. Depto. del Trabajo, 152 D.P.R. 91 (2000); Asoc. Vec. H. San Jorge v. U. Med. Corp., 150 D.P.R. 70 (2000).
Correlativo con ello, hemos señalado que los procedi-mientos y las decisiones de las agencias administrativas están cobijados por una presunción de regularidad y corrección. Ramírez v. Depto. de Salud, 147 D.P.R. 901 (1999); Com. Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750 (1999); Misión Ind. P.R. v. J.P., supra; Maisonet v. F.S.E., 142 D.P.R. 194 (1996). Por lo que, aquel que aduzca lo con-trario tiene que presentar prueba suficiente que derrote dicha presunción. Ramírez v. Depto. de Salud, supra; Com. *762Vec. Pro-Mej., Inc. v. J.P., supra; Misión Ind. P.R. v. J.P., supra.
En vista de ello, cabe señalar que las determinaciones de hechos suscritas por las agencias administrativas supe-ran el cedazo judicial “si se basan en evidencia sustancial que obr[e] en el expediente administrativo”. See. 4.5 de la LPAU, 3 L.P.R.A. see. 2175.(15) Es decir, los tribunales ape-lativos están constreñidos a dichas determinaciones si de la totalidad del expediente administrativo surge prueba suficiente en apoyo. Por evidencia sustancial, entendemos “ ‘aquella evidencia relevante que una mente razonable po-dría aceptar como adecuada para sostener una conclusión’ ”. Asoc. Vec. H. San Jorge v. U. Med. Corp., supra, pág. 75. Misión Ind. P.R. v. J.P., supra, pág. 131; Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670, 687 (1953). El fin primordial de la doctrina de la evidencia sus-tancial es “ ‘evitar la sustitución del criterio del organismo administrativo en materia especializada por el criterio del tribunal revisor’ ”. (Enfasis suplido.) P.R.T.C. v. J. Reg. Tel. de P.R., 151 D.P.R. 269, 282 (2000); Misión Ind. P.R. v. J.P., supra; Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85, 95 (1997). De igual forma, no les corresponde a los tribunales pasar juicio sobre los conflictos de prueba entre opiniones especializadas o científicas. Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908, 940 (1998).
Por otra parte, las conclusiones de derecho emitidas por las agencias administrativas son revisables en su totalidad. See. 4.5 de la LPAU, supra. No obstante, ello no implica que los tribunales, sin razón alguna, rechacen las conclusiones de derecho de las agencias administrativas e impongan su criterio. De ordinario, los tribunales conceden gran peso y deferencia a las interpretaciones que dichos organismos realizan de las leyes que les corresponde *763administrar. Pues las agendas administrativas, contrario a los tribunales, “cuentan con experiencias y conocimientos altamente especializados sobre los asuntos que se le encomiendan”. Rivera Concepción v. A.R.Pe., supra, pág. 123.(16) Además, “ ‘las agencias administrativas son instru-mentos necesarios para la interpretación de la ley’ ”. (Enfa-sis suplido.) P.R.T.C. v. J. Reg. Tel. de P.R., supra, pág. 283; Misión Ind. P.R. v. J.P., supra, pág. 130.
Así también, es meritorio precisar que la interpretación de una ley por la agencia comisionada en velar por su cum-plimiento no tiene que ser la única razonable. Sin embargo, incluso en casos dudosos, la interpretación de la agencia merece la referida deferencia. P.R.T.C. v. J. Reg. Tel. de P.R., supra, pág. 283; Misión Ind. P.R. v. J.P., supra, pág. 133.
No obstante, los tribunales se abstendrán de avalar una decisión administrativa si la agencia: (1) “err[ó] al aplicar la ley” —Castillo v. Depto. del Trabajo, supra — ; (2) actuó arbitraria, irrazonable o ilegalmente, o (3) lesionó derechos “constitucionales fundamentales” —Rivera Concepción v. A.R.Pe., supra — .
En síntesis, “[e]l criterio a aplicarse no es si la decisión administrativa es la más razonable o la mejor al arbitrio del foro judicial; es, repetimos, si la determinación admi-nistrativa, en interpretación de los reglamentos y las leyes que le incumbe implementar, es una razonable”. Rivera Concepción v. A.R.Pe., supra, pág. 124. Por lo tanto, ca-rente de irrazonabilidad o ilegalidad, no nos compete im-poner nuestro criterio motivado por razones foráneas,(17) ni *764pasar juicio sobre la sabiduría de una determinación de política pública que le corresponde a otra rama gubernamental.(18)
f-H HH
A los fines de atender los errores señalados respecto a la resolución de la JCA, es conveniente tener en mente los preceptos generales atinentes a una declaración de im-pacto ambiental (en adelante DIA), comúnmente conocida como DIA.
La Asamblea Legislativa, en virtud del mandato consti-tucional, (19) aprobó la Ley Núm. 9 de 18 de junio de 1970, Ley sobre Política Pública Ambiental, según enmendada, 12 L.P.R.A. see. 1121 et seq., la cual procede sustancial-mente de la National Environmental Policy Act of 1969, 43 U.S.C.A. sec. 4321 et seq.(20)
A los fines de velar por nuestros recursos naturales e implantar la política pública ambiental, la Ley Núm. 9, supra, estableció la Junta de Calidad Ambiental. 12 L.P.R.A. sec. 1122(d). Entre las responsabilidades a su cargo, la JCA tiene la obligación de evaluar las acciones gubernamentales que impacten el medio ambiente, me-*765diante un procedimiento de consultas u opiniones, en el cual participa activamente. 12 L.P.R.A. see. 1124.
En vista de ello, el Art. 4(c) de la Ley Núm. 9, supra, exige que la agencia proponente presente ante la JCA una DIA, escrita y detallada, “antes de efectuar cualquier ac-ción o promulgar cualquier decisión gubernamental que afecte significativamente la calidad del medio ambiente ...”. Id. Véanse, también: Mun. de San Juan v. J.C.A., supra, págs. 277-278; Misión Ind. P.R. v. J.C.A., supra, pág. 922; García Oyóla v. J.C.A., 142 D.P.R. 532, 540 (1997). Por tanto, la “fiscalización no sólo queda en manos de una en-tidad distinta a la que propone el proyecto en cuestión, sino [que] además ... queda en manos de una entidad especiali-zada en asuntos ambientales, cuya función principal es precisamente velar por el fiel cumplimiento de la política pública ambiental de Puerto Rico”. (Énfasis en el original.) Misión Ind. P.R. v. J.C.A., supra, pág. 928.(21)
El objetivo de la preparación de la DIA es dual, a saber: (1) que la agencia proponente haya estudiado concienzuda-mente las consecuencias ambientales significativas del proyecto en cuestión, y (2) que las partes concernidas estén informadas de dichas consecuencias ambientales. Sin embargo, ello no obliga a la agencia proponente a discutir impactos insignificantes, improbables o especulativos, sino aquellos que un perito en la materia estime deben señalarse. Misión Ind. P.R. v. J.C.A., supra, pág. 924. Por lo que “la agencia proponente debe realizar un esfuerzo serio y escrupuloso por identificar y discutir todas las con-secuencias ambientales de importancia que sean previsibles”. (Énfasis suprimido.) íd.
Al evaluar la adecuacidad de una DIA, la JCA no tiene que llevar a cabo “un análisis matemático preciso o per-fecto que garantice que el proyecto propuesto no ha de te-ner impacto ambiental adverso alguno. Lo que se persigue es que la declaración de impácto ambiental provea infor-*766mación suficiente que ponga en perspectiva las consecuen-cias, tanto favorables como desfavorables, de la acción gu-bernamental propuesta”. (Cita omitida.) Misión Ind. P.R. v. J.C.A., supra, pág. 938.(22)
En fin, antes de plasmar su aprobación, la JCA, como custodio del medio ambiente, tiene la responsabilidad de velar por que la DIA presentada cumpla con los requisitos —sustantivos y procesales— impuestos por el Art. 4(c) de la Ley Núm. 9, supra, y sus reglamentos. 12 L.P.R.A. 1124(c); Mun. San Juan v. J.C.A., supra, pág. 278; Misión Ind. P.R. v. J.C.A., supra, pág. 922. Cabe aclarar que la función de la JCA no es autorizar o desautorizar el pro-yecto que ha de desarrollarse, sino determinar si la DIA es apta para la acción que se quiere realizar. Misión Ind. P.R. v. J.C.A., supra, pág. 948.
La preparación y aprobación de una DIA es una etapa preliminar en la que se garantiza “que la conservación y el uso racional de los recursos naturales han de tenerse pro-piamente en cuenta al momento de hacer planes y tomar las primeras decisiones gubernamentales sobre una pro-puesta que pueda tener un impacto en el medio ambiente”. Misión Ind. P.R. v. J.C.A., supra, pág. 925. En fin, la DIA es un mecanismo de planificación, el primer escalón en el largo proceso de la obtención de permisos y autorizaciones oficiales del proyecto propuesto. Id.
No obstante, dicha aprobación no conlleva que no se to-men otras medidas ulteriores para la protección del ambiente. Incluso, posterior a la aprobación de la DIA o luego de comenzado el proyecto, si éste no se lleva con-forme a la DIA, o si las consecuencias ambientales son ma-yores que las previstas, o si surgen efectos adversos no anticipados, la JCA puede y debe tomar las medidas nece-*767sarias para evitar cualquier daño adicional al ambiente. Misión Ind. P.R. v. J.C.A., supra, pág. 925.(23)
Tomando en consideración lo aquí expuesto, pasemos a analizar los errores señalados en relación con la resolución de la JCA de 19 de noviembre de 1999.
IV
En su primer señalamiento de error, el Municipio ar-guye que la JCA no resolvió ni consideró las controversias de hechos del caso, incumpliendo así el mandato de este Tribunal en el caso Mun. San Juan v. J.C.A., supra. En síntesis, vaga y escuetamente alega que dicha agencia se circunscribió a reseñar el proyecto propuesto, a enumerar las objeciones del Municipio y los demás comparecientes a la vista pública, a identificar las interrogantes que debía contestar el proponente, y a detallar las respuestas a los señalamientos de los deponentes y de la JCA.
La resolución emitida por la JCA, la cual consta de treinta y ocho (38) páginas, recoge todos los hechos sustan-tivos como procesales relacionados con el trámite de apro-bación de la DIA. En la primera parte de la resolución, la JCA expuso todos los hechos procesales ocurridos desde la presentación de la DIA-P, el 31 de julio de 1998, hasta la notificación de la denegación de la moción de reconsidera-ción del Municipio, el 5 de abril de 1999.(24) Mientras que en la segunda parte, la JCA expresó las determinaciones de hecho con relación: (1) a la descripción del proyecto;(25) (2) a los comentarios de los deponentes, incluido el Muñí-cipio,*768(26) y (3) a las recomendaciones finales de la agencia. (27)
A pesar de los muchos comparecientes a la vista pública, el Oficial Examinador hizo un esfuerzo extraordinario y recogió los comentarios expuestos por los deponentes en su Informe del Panel Examinador, (28) los cuales la JCA incor-poró en la resolución impugnada. Veamos la especificidad de las objeciones presentadas por el Municipio,(29) las cua-les reflejan su posición acerca de la adecuacidad de la DIA-P:
a. [l]a Declaración de Impacto Ambiental Preliminar (DIA-P) no cumple con los objetivos de la Ley de Política Pública Am-biental ni con los requerimientos establecidos en el Reglamento sobre Declaraciones de Impacto Ambiental de la Junta de Cali-dad Ambiental del 4 de junio de 1984 para su preparación.
b. El desarrollo propuesto no cumple con la política pública y reglamentación vigente establecida para regular el uso y desa-rrollo de terrenos en Puerto Rico, incluyendo el Reglamento de Zonificación Especial del Condado, el Reglamento de Zonifica-ción de la Zona Costanera y de Accesos a las Playas y Costas de Puerto Rico, Reglamento de Zonificación de Puerto Rico, los Objetivos y Políticas Públicas del Plan de Uso de Terreno de la Junta de Planificación y el Plan de Usos de Terrenos de la Re-gión Metropolitana de San Juan.
c. La DIA-P no identifica los efectos adversos del desarrollo propuesto, ni discute cómo aminorar o minimizar los mismos, ni cómo restaurar y mejorar la calidad del ambiente urbano. La DIA-P comete el grave error de no considerar los recursos ac-tualmente comprometidos o afectados.
d. La DIA-P no incluye una evaluación razonable y objetiva de las alternativas a la acción propuesta.
e. El desarrollo propuesto menoscaba los recursos naturales existentes, afectando los recursos de playa, brisa y vistas que se están comprometiendo con esta acción. El desarrollo propuesto mantiene un frente de edificación paralelo a toda la costa, coar-*769tando cualquier posibilidad de abrir vistas y accesos desde la Avenida Ashford a la playa.
f. Las torres propuestas para el nuevo hotel, los apartamen-tos residenciales y los de tipo “time-share” invaden la zona de separación requerida por la reglamentación vigente para evitar que se arrojen sombras adicionales sobre la playa. El desarrollo propuesto contiene estructuras de 30 a 44 metros de altura a tan sólo 3 metros de la colindancia de la playa, cuando el regla-mento exigiría retiros mínimos de 41 y 52 metros respectivamente. Esta condición provocaría que el desarrollo propuesto proyecte 20 veces más sombra que el actual Hotel La Concha.
g. El desarrollo propuesto es contrario a las recomendaciones del estudio “Las Orillas de la Ciudad” en el cual se propone el desarrollo de un paseo en el Litoral Atlántico (Plan de Usos de Terreno de la Región Metropolitana de San Juan, Junta de Pla-nificación, 1982).
h. El desarrollo propuesto ubica el edificio de estaciona-miento y los carriles de autobuses y taxis frente a la Avenida Ashford. La reglamentación vigente para este sector del Con-dado identifica a esta zona como una íntimamente ligada a flu-jos peatonales y prohíbe la ubicación de estacionamiento en el frente de la edificación hacia la Avenida Ashford.
i. El desarrollo propuesto propone nueve accesos vehiculares interrumpiendo los flujos peatonales en las aceras, todo ello contrario a lo que dispone el reglamento (Artículos 1.02 y 3.10 del Reglamento de Zonificación Especial del Condado)..
j. El desarrollo propuesto excede la densidad máxima permi-tida para el Distrito CT del Reglamento de Zonificación Especial del Condado por el equivalente a 102 unidades de vivienda básica y 122,000 pies cuadrados de uso comercial (Artículo 3.03 Reglamento de Zonificación Especial del Condado).
k. Los accesos de servicio se proponen a través de las Calles Vendig y Seaview, las cuales tienen características de calles locales donde ubican residencias y edificios de apartamentos en solares pequeños, afectándose adversamente el carácter de la vecindad.
l. La intensidad del desarrollo propuesto es tal que puede sobrecargar los sistemas de alcantarillado sanitario del Condado. La DIA-P señala que se deberán hacer mejoras al sistema pero no identifica cuáles, ni cómo se evitará la sobre-carga del sistema y el desbordamiento de aguas negras.
m. El estudio de tránsito sometido no cumple con los paráme-tros establecidos en el Manual del Instituto de Ingenieros de Transporte y la guía conocida como TAISSD. El mismo se con-centra principalmente en comparar el desarrollo propuesto con *770el uso existente del Condado Trío, por alegar que el desarrollo propuesto será “del mismo orden de magnitud” que el existente. Los estudios de los ingenieros de tránsito del Municipio esti-man que el desarrollo propuesto generará un flujo vehicular tres veces mayor que los generados por el Condado Trío. El estudio de tránsito sometido tampoco toma en consideración las condiciones de la afluencia vehicular durante las noches, los fines de semana, y domingo, que es cuando existe mayor con-gestión en la zona.
n. Los documentos sometidos no evalúan ni proponen medi-das de mitigación para minimizar el impacto durante el período de construcción en el sector, el cual afectará en términos de tránsito pesado, ruido y polvo fugitivo, a los residentes, comer-ciantes, turistas y visitantes del área.
o. El proceso seguido para la selección del desarrollo pro-puesto viola las disposiciones de la Ley de Política Pública Am-biental, Ley Núm. 9 del 18 de junio de 1970, según enmendada, ya que se tomó una determinación sin considerar los aspectos ambientales de la acción propuesta.
p. Las declaraciones de impacto ambiental preliminares de-ben proveer la información que el funcionario necesita para evaluar el efecto que tendría la acción propuesta sobre el am-biente y si podría ser de mayor beneficio alguna otra.
q. Durante el proceso de selección no se requirió la prepara-ción de una Declaración de Impacto Ambiental y[,] por lo tanto [,] la peticionaria no tomó en consideración los efectos am-bientales de las propuestas requeridas por ley. Esta omisión no sólo privó al gobierno municipal de una participación efectiva, sino que privó a sus ciudadanos de participar en un proceso decisivo, que tendrá un efecto adverso sobre los más preciados recursos naturales del Condado y más importante aún, en la calidad de vida de sus habitantes. Petición de certiorari, supra, págs. 220-223 (6ta Pieza).
Luego, en la determinación Núm. 22, la JCA expresó que “[m]uchos de los comentarios de los deponentes y de la Junta de Calidad Ambiental fueron atendidos directa-mente por el proponente, quien tuvo la oportunidad de ha-cer una extensa presentación del proyecto durante la au-diencia pública y de acentuar los aspectos positivos del mismo”. Petición de cerirorari, supra, pág. 226 (6ta Pieza). A renglón seguido, la JCA expuso las siguientes determi-naciones de hechos relacionadas con las respuestas de los proponentes a las preocupaciones de los deponentes:
*771a. La ubicación de los accesos de servicio en calles laterales es beneficiosa ya que minimiza los impactos del tránsito de camio-nes en la Avenida Ashford. Según el diseño del proyecto pro-puesto, los camiones podrán entrar y salir rápidamente del só-tano del estacionamiento proyectado, dentro del cual están los andenes de carga y descarga. Como esta operación va a ser fácil y rápida, no se anticipa que haya un impacto significativo al tránsito de peatones que se dirijan hacia la playa por la calle Vendig. Además, durante el funcionamiento del proyecto, los camiones que servirán el mismo serán en su mayoría camiones pequeños como los que se utilizan para la entrega de refrescos o alimentos y la recogida de desperdicios. No serán camiones grandes como los de arrastre. Estos camiones pequeños podrán utilizar perfectamente las calles Sea View y Vendig. Más aún, se anticipa que el impacto de camiones que servirán al CBR no será similar al del uso previo, será mucho menor. Un centro de convenciones atrae camiones de gran tamaño dependiendo del evento o exhibición particular que el camión esté [sic] sirviendo. Dado el uso propuesto para el desarrollo, no se anti-cipa que éste atraiga igual número de camiones de gran tamaño.
b. Según se demuestra en el estudio de tránsito, los viajes vehiculares generados por el Condado Trío variaban depen-diendo de si había un evento, y del tamaño de este [sic], en el Centro de Convenciones. Basado en las premisas utilizadas en el estudio de tránsito (véase Apéndice A del estudio), el CBR generará menos tránsito en el sector durante las horas pico de la mañana y la tarde en días de semana en comparación con el uso anterior cuando en el Centro de Convenciones había un evento que produjera más de 130 viajes vehiculares al predio durante las horas pico. La generación de viajes se estimó utili-zando prácticas aceptadas en la ingeniería de transportación que aparecen en la sexta edición de la publicación “Trip Generation” del Instituto de Ingenieros de Transportación. El CBR tendrá nueve entradas en comparación con las seis que tenía el Condado Trío. Las entradas adicionales permitirán una mejor distribución del tránsito en el predio, debido a que la genera-ción de tránsito es similar a la del uso previo. Por lo tanto, habrá una menor concentración de tránsito en cada entrada.
c. Para los propósitos del estudio de tránsito, se estudió la generación de tránsito durante los días de semana en las horas pico de la mañana y la tarde. Sin embargo, en cuanto al trán-sito durante las noches en fines de semana, se podría concluir que el Condado Trío generaba más tránsito durante el fin de semana debido a los eventos de gran escala que se llevaban a cabo en el Centro de Convenciones. Al no tener un Centro de *772Convenciones, no se anticipa que el CBR lleve a cabo eventos de gran escala. Ya que el estudio de tránsito se llevó a cabo con posterioridad al cierre del Condado Trío, no fue posible medir el tránsito real generado por el Condado Trío. Estimar la genera-ción de tránsito de un uso anterior de terreno cuando los datos reales no están disponibles es una práctica común y aceptada en la ingeniería de transportación.
d. El año horizonte y la distribución de viajes son factores de tránsito utilizados cuando se lleva a cabo un estudio de tránsito fuera del predio (“off-site”). Debido a que se espera que los im-pactos al tránsito del CBR sean similares a los del uso anterior, no se ha llevado a cabo un estudio de tránsito fuera del predio (“off-site”) [. E]1 uso anterior del Condado Trío tenía pobres ac-cesos y circulación, y un espacio inadecuado para la acumula-ción de vehículos en fila. Para el diseño del CBR, se tomó un enfoque agresivo para solucionar estos problemas. Se diseñaron adecuadamente los accesos, espacios para almacenamiento de vehículos y áreas de circulación en el predio. En específico, el CBR proveerá múltiples puntos de acceso para distribuir el tránsito hacia el predio. Las entradas al estacionamiento ten-drán áreas de almacenamiento eficientes ya que permitirán que la circulación hacia y desde el estacionamiento permanezca en el predio, minimizando así los impactos a la Avenida Ashford. Los hoteles Condado Beach y La Concha proveían un espacio para el almacenamiento de vehículos de aproximada-mente cinco y ocho vehículos respectivamente. El espacio pro-puesto para el almacenamiento de vehículos para el nuevo hotel, el edificio Vanderbilt, y el condominio propuesto sería de 15 vehículos, 12 vehículos y 12 vehículos, respectivamente. Según se puede apreciar en el diseño del proyecto propuesto, el mismo tendrá un efecto positivo sobre el flujo peatonal. Los paseos peatonales al aire libre propuestos, crearán una atmósfera ami-gable para los peatones y atraerán el flujo peatonal al predio. Por lo tanto, cualquier impacto peatonal a la Avenida Ashford se minimizará. Por otro lado, la entrada circular es una confi-guración usada por hoteles a través del mundo y no se anticipa que ésta sea un problema para el flujo peatonal.
e. Se estima que el tiempo total para la demolición y la lim-pieza de escombros sea aproximadamente cuatro meses. Ade-más, se estima que la remoción de escombros se complete en aproximadamente dos meses. El efecto de estas actividades en el tránsito del área será mayormente la entrada y salida de camiones removiendo escombros. Se programará el tránsito de camiones en horas fuera de las horas pico para minimizar el impacto en el tránsito.
*773f. No se anticipa que se necesiten aperturas adicionales en la isleta de la Avenida Ashford. Debido a la planificación cuida-dosa de los asuntos relacionados al tránsito para el CBR, el acceso, la circulación y el estacionamiento en el CBR será más que adecuado y una mejora sobre el uso anterior. Por ejemplo, el proyecto tendrá numerosos puntos de acceso a través de la Avenida Ashford para prevenir las acumulaciones de vehículos y el derrame a las calles fuera del predio. Los accesos del CBR proveerán para la circulación en dos direcciones desde y hacia el garaje de estacionamiento sin tener que abandonar el predio. La caseta de boletos de estacionamiento se colocará a la máxima distancia posible de la calle para optimizar el almace-namiento de vehículos en las distintas localizaciones. En el uso previo, no se proveía para circulación en el predio por lo que se producían impactos negativos en la Avenida Ashford. Además, el acceso al garaje de estacionamiento era el único punto de acceso a este garaje y la configuración de ese acceso era tan pobre que causaba largas filas en ambas direcciones de la Ave-nida Ashford durante los eventos. Por todo lo anterior, la isleta de la Avenida Ashford no representará una dificultad de acceso al estacionamiento del CBR.
g. Debido a que se espera que los impactos de tránsito del CBR sean similares a los del uso previo, no es necesario llevar a cabo un estudio de tránsito fuera del área del CBR (“oíf-site”). Sin embargo, cabe señalar que se anticipa que el sistema de transportación colectiva será un medio de transportación pri-mario para los empleados del proyecto.
h. Con el proyecto propuesto, el número de estacionamientos se aumentó de aproximadamente 980 espacios (en el estaciona-miento existente) a 1,400 espacios. Bajo el uso anterior, el es-tacionamiento existente no podía absorber las necesidades de [estacionamiento en el predio cuando había un evento grande en el Centro de Convenciones. Se anticipa que el CBR provea estacionamiento sólo para empleados en los niveles administrativos. La transportación colectiva será un medio de transporte primario para muchos empleados. Otros empleados se estacionarán fuera del predio, tal y como ocurre actualmente con los empleados de otros hoteles en el área.
i. De acuerdo con la información obtenida en el Estudio de Estacionamiento y Tránsito del Condado, llevado a cabo para el Municipio de San Juan en 1994, el volumen de tránsito en am-bas direcciones en la Avenida Ashford al este del Puente Dos Hermanos es de aproximadamente 26,000 vehículos por día en días de semana.
j. El frente del estacionamiento propuesto será solamente de 93 metros de largo, lo cual es menos de una quinta parte del *774largo total del frente del predio. Este largo puede compararse con el existente en el Hotel La Concha, en que el garaje tiene 76, metros, y el frente total del edificio es de 160 metros. Quince (15) metros del frente del predio del CBR incluirán la terraza del Junior Ballroom localizada en el primer nivel sobre el nivel del terreno adyacente a la estructura de estacionamiento. Esta configuración de la terraza quedara frente a un pequeño par-que existente y proveerá un gran atractivo para los que cami-nan por la Avenida Ashford. Además, la fachada de la estruc-tura de estacionamiento que da a la calle se diseñó en cumplimiento con el Artículo 3.10.2 del Reglamento de Zonifi-cación Especial del Condado para que las áreas de estaciona-miento en planta baja no sean visibles desde la calle a través del frente de la edificación. La fachada también se dividió en bandas horizontales para reducir la escala y masa de la misma. Al nivel del terreno se incorporarán grandes arcos semicircula-res para abrir la pared y ayudar a reducir la escala de la fachada. El proyecto propone establecimientos comerciales con frente a la Avenida Ashford como parte del componente de en-tretenimiento urbano. Estas instalaciones serán mucho más atractivas y accesibles que las existentes al nivel del piso inferior a la acera de la Avenida. Las tiendas que existían en el Hotel La Concha no propiciaban actividad en la Avenida As-hford, por su localización y nivel de piso. Los paseos del CBR ofrecerán una oportunidad de gran actividad urbana. El efecto del proyecto será ofrecer un gran espacio urbano para activida-des de descanso, entretenimiento, paseo, actividades musicales, y contemplación del mar, que no se ofrece al presente en nin-guna zona de la Avenida Ashford. Contrario a las estructuras existentes, el proyecto propuesto proveerá numerosos espacios entre los edificios que permitirán vistas al océano. Como bene-ficio resultante, existirán muchas oportunidades para que los peatones descubran y paseen entre las plazas internas del pro-yecto y en la acera de la Avenida Ashford. Este diseño aumenta la apertura que se percibe del proyecto. Se diseñaron grandes plazas abiertas de frente a los condominios, el Condado Vanderbilt y el hotel propuesto. También se diseñaron aperturas de pórticos arqueados opuestas a la calle Jofire y entre las calles Joffre y Delcasse creando dos interrupciones de edificios adicio-nales a los largo de la Avenida Ashford. La “Gran Plaza de Ashford” al frente del hotel y el parque de la esquina en la Avenida Ashford crearán en conjunto un extenso espacio abierto que rememora las plazas en los pueblos de España. Este diseño está de acuerdo con lo indicado en el Artículo 4.04 del Reglamento de Zonificación Especial del Condado.
*775k. El proyecto propuesto se ajusta cabalmente a los usos per-mitidos por la zonificación y los límites y condiciones de acceso establecidos por ley. Los usos propuestos en el proyecto cum-plen los requisitos del Reglamento de Zonificación Especial del Condado para la zonificación CT (usos comerciales y turísticos). Esta zona CT incluye usos turísticos y usos próximos que apo-yan, complementan y/o no socavan el uso turístico. La zona CT está íntimamente ligada a flujos peatonales. El proyecto pro-veerá viviendas permanentes, instalaciones comerciales de dis-tintos tipos, restaurantes, hoteles y apartamentos de tiempo compartido. La zona CT permite el uso ilimitado de todas estas actividades. Además, los paseos y áreas abiertas del proyecto proveerán un gran atractivo para el flujo peatonal.
l. Los límites del predio del Condado Trío con la zona maríti-mo-terrestre y el acceso a la playa fueron establecidos en forma específica mediante la Ley Núm. 3 de 22 de agosto de 1990, según enmendada por la Ley Núm. 9 de 27 de noviembre de 1990. Dicha ley estableció una servidumbre legal de paso al área de dominio público a favor del ELA, la cual estaría ubi-cada al extremo este del Hotel La Concha. El acceso propuesto está en cumplimiento con lo requerido por estas leyes, según se puede confirmar en los planos del proyecto, los cuales demues-tran que el acceso al este de La Concha permanecerá inalterado. Más aún, el proyecto creará tres paseos principales privados que abrirán nuevas perspectivas y accesos al área de la playa y conducirán desde la Avenida Ashford hasta la playa. Los paseos serán más anchos que la Avenida Ashford, y tendrán líneas visuales directas desde la Avenida hasta la playa y el mar, mucho más amplias y numerosas que las que provee el Condado Trío, en el cual solamente hay un espacio abierto en-tre el Centro de Convenciones y el hotel La Concha.
m. En la vista se sometió el estudio de la sombra que proyec-tarán los edificios propuestos para los días claves de los equi-noccios de primavera y otoño y solsticios de verano e invierno. Este estudio demuestra que la sombra arrojada por el CBR será mucho menor que la que proyectan los edificios existentes, en cumplimiento con el Artículo 3.08.1 del Reglamento de Zonifi-cación del Condado. En cuanto al retiro de la línea de colindan-cia, se ha solicitado a ARPE una variación para aquellos pocos sitios en que los edificios propuestos estarán a menor distancia que la indicada en dicho artículo.
n. El proyecto mantendrá y mejorará las aceras en la Avenida Ashford. Además, el proyecto incluirá paseos que ofrecerán nuevas perspectivas al océano y acceso a las instalaciones propuestas. Se espera que por su diseño y amenidades, los pa-seos constituyan una invitación a los peatones, creando un am-*776biente festivo. Las mejoras propuestas a las aceras en la Ave-nida Ashford, en vez de obstaculizar el flujo de peatones a lo largo de la Avenida, lo facilitarán y harán más ameno.
o. Según se puede apreciar en el plano de acceso del proyecto incluido en el DIA, se han diseñado nueve entradas y salidas para el CBR con el propósito de mejorar el tránsito vehicular desde y hacia el proyecto y reducir su impacto en la Avenida Ashford. Las aceras no se interrumpirán en las entradas y sa-lidas, manteniendo en ellas la alineación y elevación. Todas es-tas entradas tendrán espacio para permitir la acumulación de vehículos dentro del predio. De esta manera, se evita que los vehículos que entren al CBR interfieran con el flujo peatonal en las aceras y el tránsito vehicular en la Avenida. En contraste, el Condado Trío tiene seis entradas y salidas: una entrada y una salida en el hotel La Concha, una entrada y salida para el es-tacionamiento de La Concha y Centro de Convenciones, una entrada y salida de camiones para el Centro de Convenciones y una entrada y una salida para el Condado Beach. Como expli-camos anteriormente, estas entradas y salidas tienen menos espacio de acumulación de vehículos que las que tendrá el CBR. Por lo tanto, el uso existente tenía un potencial mayor de afec-tar adversamente el flujo peatonal que el proyecto propuesto, el cual distribuye mejor el tránsito a través de las distintas entradas. Además, el diseño actual del Condado Trío estimula movimientos de vehículos y personas que entorpecen la circu-lación peatonal y vehicular en el área. Por ejemplo, un vehículo que dejara pasajeros en el hotel La Concha y fuera a estacio-narse en el estacionamiento de dicho hotel, tenía que volver a cruzar la acera, entrar a la Avenida Ashford y volver a cruzar la acera para entrar al estacionamiento. En el caso de un vehículo que estuviera estacionado en el estacionamiento del hotel y fuera a recoger pasajeros al hotel, la situación era mucho peor. En ese caso, el vehículo tenía que cruzar la acera, hacer un viraje a la izquierda en la Avenida Ashford, tomar la Avenida Magdalena para volver a tomar la Avenida Ashford en dirección hacia el hotel y cruzar la acera de nuevo para entrar a La Concha. Luego de recoger los pasajeros este vehículo tenía que volver a cruzar la acera para incorporarse de nuevo a la Avenida. La situación era similar en el Condado Beach. Según diseñado, el CBR eliminará estos movimientos que entorpecen el tránsito de vehículos y personas. Por ejemplo, el proyecto tendrá una vía directa desde la entrada del hotel, donde se recogen y dejan pasajeros, hacia el estacionamiento. Por ende, los vehículos no tendrán que salir a la Avenida Ashford para estacionarse o para recoger pasajeros luego de salir del estacionamiento.
*777p. El proyecto proveerá espacios abiertos libres de obstruc-ción visual que crearán accesos visuales a la playa desde la Avenida Ashford que no existen en el presente. Esto se puede observar claramente en el Plano Conceptual del Desarrollo in-cluido como figura 2 en la DIA.
q. El suelo existente en el predio incluye arena, gravas y areniscas. En el diseño de las estructuras propuestas se tendrá en cuenta el tipo de suelo de acuerdo con el Reglamento de Edificación. El nivel freático está por debajo del nivel del piso del garaje existente. Por lo tanto, no se anticipa que la implo-sión afecte el agua subterránea.
r. Se están considerando dos métodos de demolición. Se utili-zará el método de implosión para el anexo al Condado Vanderbilt, el Centro de Convenciones y el Hotel La Concha. No se implotarán los edificios que contenían tiendas en el Condado Vanderbilt y La Concha, los cuales servirán como una barrera durante la implosión. Esta barrera contendrá cualquier frag-mento producido en la implosión y ayudará a controlar el polvo producido. Estos edificios se demolerán posteriormente por mé-todos convencionales.
s. El método de implosión que se está diseñando contempla mantener el piso de concreto existente durante la implosión hasta que comience la construcción del proyecto. Además, se-gún la información disponible, la vibración real que se debe esperar utilizando el método de implosión es menos de 1/3" por segundo a 100 pies de distancia del predio. La vibración reco-mendada por el U.S. Bureau of Mines para una cantera, para la seguridad de estructuras antiguas, es 2" por segundo, o sea, seis veces más que el nivel de vibración esperado por el método de implosión.
t. No se espera que el efecto de la implosión y las actividades de remoción de escombros tengan un impacto adverso significa-tivo en el área. Para estas actividades, se obtendrán los permi-sos de fuente de emisión de la Junta de Calidad Ambiental correspondientes y se tomarán todas las medidas aplicables para cumplir con los requisitos del Reglamento para el Control de Contaminación Atmosférica de la Junta de Calidad Ambien-tal y los Reglamentos de la Administración de Reglamentos y Permisos. El método de implosión podrá generar polvos fugiti-vos, pero esto ocurrirá únicamente a corto plazo y se tomarán todas las medidas apropiadas para minimizar el impacto de los mismos. Este impacto será inevitable, pero será de corto plazo y no tendrá consecuencias significativas.
u. Durante la implosión se formará una nube de polvo y humo mayormente al nivel de la tierra. Esta nube se compon-drá mayormente de partículas grandes (de más de 10 micro-*778nes), por lo que estas partículas se precipitarán en o cerca de las estructuras demolidas. Las partículas más pequeñas (de menos de 10 micrones) se transportarán a través del aire más allá del predio. No obstante, se tomarán las medidas apropia-das para minimizar el impacto de estas partículas. Por ejemplo, la demolición se programará tan temprano en la mañana como sea posible, cuando el viento estuviera calmado, de manera que la velocidad del viento limitaría parcialmente la difusión del polvo. Además, se instalará una barrera alrededor de los edifi-cios para limitar la cantidad de fragmentos y partículas gran-des que se puedan esparcir a nivel del terreno durante la implosión.
v. Luego de la implosión y durante la limpieza del predio, cuando los escombros se estuvieran removiendo para reciclarse, también podrían generarse polvos fugitivos. El contratista a cargo de estas operaciones de reciclaje tomará las precauciones necesarias para minimizar esas emisiones. Esto incluirá, rociar con agua la porción de escombros a removerse durante el reco-gido y tomar cualquier otra medida apropiada según los requi-sitos de la reglamentación aplicable de la Junta de Calidad Ambiental.
w. En cuanto al posible efecto de la implosión en los cuerpos de agua cercanos, debemos señalar lo siguiente: Existen dos cuerpos de agua principales cerca del predio el Océano Atlán-tico y la Laguna del Condado. Debido a que el efecto inmediato de la implosión es al nivel de la tierra, la barrera a instalarse alrededor de los edificios impedirá que las partículas grandes lleguen a estos cuerpos de agua. En cuanto a las partículas pequeñas de polvo, una gran cantidad de éstas caerán en el área del Condado Beach Trío. Las aguas de escorrentía podrían eventualmente llevar algunas de estas partículas a cuerpos de agua adyacentes. No obstante, se tomarían las medidas nece-sarias para minimizar el impacto de aguas de escorrentía, in-cluyendo el cumplimiento con los requisitos de la reglamenta-ción federal y local aplicable.
x. En cuanto a las partículas de polvo que viajen fuera del predio, no se espera que éstas afecten significativamente los cuerpos de agua cercanos. Como la dirección predominante del viento en el área es de este a nordeste, éste llevará estas par-tículas en dirección contraria al océano. Además, el viento ayu-dará a esparcir la nube de polvo. Dado lo anterior, se espera que los cuerpos de agua absorban, sin consecuencias mayores, aquella minoría de las partículas que se depositen allí.
y. No se esperan mayores efectos de la implosión en los edifi-cios cercanos al predio. Según discutido anteriormente, el nivel de vibración recomendado por el U.S. Bureau of Mines para *779una cantera, para la seguridad de estructuras contiguas es seis veces mayor que el nivel de vibración esperado por el método de implosión.
z. Durante la implosión se tomarán las medidas apropiadas para proteger las personas y propiedades en el área del proyecto. La implosión se llevará a cabo un domingo, temprano por la mañana, y se tomarán las medidas para cerrar las calles y accesos del área por un período de aproximadamente seis horas. Durante este período los negocios cercanos del área de-berán permanecer cerrados. Además, todos los residentes den-tro de un perímetro de 500 pies del predio deberán ser evacua-dos del área. Estos serán efectos a corto plazo en las actividades del área. Alargo plazo, se espera que el impacto de la implosión sea beneficioso por varias razones, tales como: el tiempo de la operación sería mucho más corto que el tiempo que tomaría demoler las estructuras por métodos convencionales; el pro-yecto le dará un impulso económico y físico al área durante la construcción y operación del mismo; y, aumentará el valor de las propiedades circundantes.
aa. Se estima que el tiempo total para la demolición y lim-pieza de escombros será aproximadamente cuatro meses. La remoción de escombros se completará en aproximadamente dos meses. El efecto en el tránsito del área será mayormente la entrada y salida de camiones removiendo escombros. Se pro-gramará la operación de estos vehículos para minimizar el im-pacto en el tránsito en las horas pico.
bb. La DIA-P sometida cumple cabalmente con los requisitos del Reglamento sobre Declaraciones de Impacto Ambiental. La Sección 5.3.7 de este reglamento requiere que se presente, a manera de comparación, el impacto ambiental de la acción pro-puesta y de sus alternativas, de manera que se precisen las cuestiones bajo evaluación y se provean alternativas de selec-ción para los funcionarios y el público. En la DIA-P se presenta el impacto ambiental de la acción propuesta y se discuten otras alternativas razonables de desarrollo consideradas y las razo-nes para no adoptarlas. En la DIA-P se discuten y evalúan tres alternativas diferentes: No construir; remodelar y restaurar las estructuras existentes; y, la demolición de estructuras existen-tes, la renovación del Hotel Condado Vanderbilt y la construc-ción de estructuras nuevas (la acción propuesta). El impacto de estas alternativas se comparó con el de la acción propuesta y se expuso, de manera concisa, las razones para no escoger las al-ternativas eliminadas, según exige el reglamento. En el caso de la no construcción, esta [sic] no produce desarrollo económico y dado el deterioro del área no es atractiva. Mientras que la al-ternativa de no construir y remodelar y restaurar las estructu-*780rales existentes, se descartó porque incidiría sobre el éxito del proyecto dada la experiencia negativa experimentada con el Condado Trío. La operación del Condado Trío generó pérdidas para el pueblo de Puerto Rico a pesar de numerosos esfuerzos para generar ganancias tal como remodelaciones interiores y exteriores y cambios de compañía de administración hotelera. Sin embargo, la alternativa preferida sí incluye renovar el Con-dado Vanderbilt, de acuerdo con el Artículo 4.03 del Regla-mento de Zonificación Especial del Condado.
cc. Según se explica en la DIA-P, la infraestructura existente podrá absorber las necesidades del proyecto con modificaciones mínimas. De hecho, es buena política pública utilizar la infra-estructura existente en todo lo posible para de esta manera aprovecharse de los recursos disponibles, sin necesidad de crear nuevas instalaciones en otras áreas. Se han hecho las siguien-tes determinaciones en cuanto a la infraestructura.
1. Drenaje Pluvial: La necesidad es prácticamente igual a la existente, pues el área de techos y áreas pavimentadas se mantiene casi igual.
2. Acueducto: Para el proyecto propuesto se ha determi-nado un consumo de 446,600 galones por día (“GPD”), de acuerdo a las normas de la Autoridad de Acueductos y Alcantarillados. En el uso anterior se estimó que para los dos hoteles, la demanda sería de 345,800 GPD. La demanda del Centro de Convenciones puede estimarse en unos 110,000 GPD, para un total de 455,800 GPD, lo cual supera la demanda de-terminada para el proyecto propuesto.
3. Alcantarillado sanitario: Para el proyecto propuesto se han determinado 326,535 GPD, de acuerdo a las normas de la Autoridad de Acueductos y Alcantarillados. La descarga de los dos hoteles en el uso anterior se ha estimado en 259,350 GPD, y la del Centro de Convenciones se ha estimado en unos 90,000 GPD, para un total de 349,350 GPD, lo cual supera la demanda para el proyecto propuesto.
4. Energía Eléctrica: Se ha determinado la demanda en 7,000 kVA. Las subestaciones existentes tienen una capacidad total de 9,400 kVA de acuerdo con la información suministrada por la Autoridad de Energía Eléctrica en su comunicación del 10 de diciembre de 1997, que se incluye en la DIA-P.
5. Tránsito: En la DIA-P se ha incluido el estudio de gene-ración de tránsito en el cuál [sic] se compara el tránsito a ge-nerarse con el uso propuesto al tránsito generado con el uso anterior, y se determina que para las horas picos de mañana y tarde, en un día de semana, no se generaría mas tránsito que el que se generaba cuando en el Centro de Convenciones había un evento que produjera 130 viajes en las horas pico.
*7816. Teléfonos: La demanda telefónica sería similar a la pre-via y la Compañía de Teléfonos ha expresado que puede servirla. Ver Anejo 5 de la DIA-P. Petición de certiorari, supra, págs. 227-238 (6ta Pieza).
A continuación, en su determinación Núm. 26, la JCA señaló sus recomendaciones para considerar la DIA-P como una DIA-F.(30) Por lo que, en cuanto a la DIA-F, la JCA, para no repetir las determinaciones de hecho antes señaladas, sólo indicó que el proponente había incluido como parte de su DIA-F los siguientes: (1) “comentarios vertidos por la ciudadanía”; (2) “[disposición final de los desperdicios sólidos no peligrosos” (Petición de certiorari, supra, pág. 240 (6ta Pieza)); (3) “copia más clara del Mapa de Suelos” (íd.); (4) “impacto en zona marítimo terrestre”; (5) “alternativas”; (6) “impacto de emisiones de polvo fugi-tivo a la atmósfera y de contaminación por ruido en la etapa de construcción” (íd.); (7) “recomendaciones u obser-vaciones de las Agencias gubernamentales consultadas” (íd., págs. 240-241); (8) “impacto en el tránsito de la ope-ración de las instalaciones propuestas” (íd., pág. 241); (9) “medidas para evitar que se afecte el edificio Condado Van-dervilt [sic] en su estructura y cimientos”; (10) “descripción de las obras a realizarse en el Condado Vandervilt” [sic] (íd., pág. 241), y (11) “comparación de los efectos de los edificios éxistentes y los propuestos respecto a la sombra que imparten a la zona de playa” (íd., pág. 241). Estos do-cumentos complementaron la DIA-P para convertirla en una final. Así también, a los fines de facilitarles a los tribunales su función revisora y no tener que escudriñar el expediente, la JCA señaló, al lado de cada uno de estos puntos, las páginas de la DIA-F en las que se encuentran los documentos que la complementaron y que sirven de base para dichas determinaciones. Finalmente, la JCA con-cluyó que, tras haber evaluado todos los documentos some-tidos, la DIA-F presentada por la agencia proponente cum-*782pie con los requisitos esbozados por el Art. 4(c) de la Ley Núm. 9, supra.
Este Tribunal, en su pronunciamiento en Mun. San Juan v. J.C.A., supra, pág. 282, devolvió el caso a la Junta, para que ésta emitiese una “determinación fundamentada”. Es decir, la JCA, en su resolución, tiene que exponer “claramente sus determinaciones de hecho y las razones para su dictamen, incluyendo los hechos bási-cos de los cuales, a través de un proceso de razonamiento e inferencia, se derivan aquéllos”. íd., pág. 280. Así también, la resolución tiene que demostrar que la JCA consideró y resolvió los conflictos de prueba, y “describir tanto los he-chos probados como los que fueron rechazados”. íd.
De lo antes expuesto, apreciamos que la JCA cumplió con su deber. La JCA, quien no estaba obligada a acoger la totalidad del Informe del Panel Examinador,(31) aceptó las recomendaciones del Oficial Examinador, quien entendió que la DIA-P necesitaba más información. (32) La JCA dio seria consideración a los planteamientos esbozados tanto por el Municipio como por los demás deponentes que se oponían al proyecto, los cuales fueron incluidos por el Ofi-cial Examinador en su informe e incorporados en la reso-lución impugnada. Sin embargo, la JCA, como custodio de nuestro medio ambiente y dentro de sus conocimientos es-pecializados, entendió que tales señalamientos fueron de-bidamente atendidos y, por ende, los rechazó.
Por otra parte, una lectura cuidadosa de la resolución impugnada y de la DIA — F demuestra que, al evaluar los comentarios presentados, la JCA dirimió los conflictos de prueba que tuvo ante sí. Por ejemplo, la JCA rechazó la moción de reconsideración del Municipio,(33) a la cual se anejó, entre otros, un informe pericial sobre el tránsito rea-*783lizado por una firma pagada por el Municipio. En dicho informe, el Municipio incluyó los planteamientos previa-mente esbozados. El referido informe al igual que el some-tido por los proponentes se refieren a cuestiones periciales o especializadas. Por lo que, no nos corresponde, desde este estrado, pasar juicio sobre los conflictos de prueba entre las opiniones científicas y determinar quién tiene la razón. Misión Ind. P.R. v. J.C.A., supra, págs. 930 y 940; Izaak Walton League of America v. Marsh, 655 F.2d 346, 372 (D.C. Cir. 1981).(34)
En vista de lo antes expuesto, es forzoso concluir que la JCA cumplió con el mandato de este Tribunal. Pues, ¿cuá-les fueron los hechos rechazados por la JCA? La respuesta es obvia. Tras estudiar y considerar minuciosamente los planteamientos del Municipio, la JCA los descartó. Así también, la Junta observó nuestro mandato al describir los hechos que estimó probados, cuando incluyó las respuestas de los proponentes a las inquietudes de los deponentes, y al expresar los documentos incluidos que respondían a las re-comendaciones esbozadas por el Oficial Examinador. En fin, sin perder de perspectiva que la DIA-F es un docu-mento integrado, la especificidad de dichas determinacio-nes de hecho nos permite ejercer con rigor nuestra función revisora.
Por último, cabe puntualizar que, ante una situación similar, la cual trataba de la revisión de una DIA relacio-nada con una planta de cogeneración de energía, en Misión Ind. P.R. v. J.C.A., supra, págs. 932-933, señalamos:
[l]a Junta de Calidad Ambiental tuvo ante sí los estudios cien-tíficos presentados, tanto por los promoventes como por los opo-sitores al proyecto. Estos abarcaban materias sumamente especializadas. En su resolución, la Junta de Calidad Ambien-tal hizo constar que había evaluado todos los escritos, que re-visó la documentación técnica y que tomó en consideración las *784recomendaciones de los oficiales examinadores. Examinó todo el contenido de la declaración ambiental, y evaluó si efectiva-mente se cumplía con los estándares ambientales pertinentes. Discutió, además, los señalamientos esgrimidos en contra del proyecto en las vistas, que fueron reiterados en el informe del panel examinador. La Junta incluso ordenó que se incorporara a la declaración de impacto ambiental preliminar los comenta-rios críticos sobre ésta relativos a los aspectos ambientales del proyecto que fueron formulados por personas particulares, agencias gubernamentales y otras entidades. Todo ello nos con-vence que la evaluación ambiental de la Junta de Calidad Am-biental fue responsable, independiente, razonable y, por tanto, merecedora de nuestra deferencia debido a la especialización en cuestiones ambientales del foro administrativo apelado. Exami-nado en su totalidad el expediente administrativo de este caso, no podemos concluir que la actuación de la Junta de Calidad Ambiental fue arbitraria o irrazonable, o que fue contraria a las normas jurídicas aplicables. El error no fue cometido. (Énfasis suplido y citas omitidas.)
V
Por otra parte, el Municipio también alega que el expe-diente administrativo carece de evidencia sustancial que sustente la adecuacidad de la DIA-F. Específicamente, el Municipio enfatiza la insuficiencia de prueba en los si-guientes tres (3) puntos: (1) impacto del proyecto propuesto sobre el tránsito del Condado; (2) la discusión de las alter-nativas al proyecto propuesto, y (3) la protección y trata-miento que se le dará al Hotel Condado Vanderbilt. En síntesis, el Municipio aduce que la decisión de la JCA no está fundamentada en evidencia sustancial y que es arbi-traria y caprichosa.
A los fines de pasar juicio sobre tales señalamientos, debemos recordar que evidencia sustancial es “ ‘aquella evidencia relevante que una mente razonable podría acep-tar como adecuada para sostener una conclusión’ ”. Asoc. Vec. H. San Jorge v. U. Med. Corp., supra, pág. 75; Misión Ind. P.R. v. J.P., supra, pág. 131; Hilton Hotels v. Junta *785Salario Mínimo, supra. Por lo que, para determinar ello, hemos de examinar la totalidad de la prueba que obra en el expediente.
A. Impacto del proyecto propuesto sobre el tránsito del Con-dado
El Municipio arguye que la DIA-F es inadecuada ya que no considera con suficiente rigurosidad el impacto del pro-yecto en el tránsito del Condado. El Municipio alega, inter alia, que: (1) “[l]a discusión de la DIA Final se limita a generalidades y comparaciones especulativas con el uso anterior del Condado Trío” (Petición de certiorari, pág. 65), (2) la DIA-F no atiende el impacto de la ubicación de los accesos de servicio en el tránsito, (3) la DIA-F no trata el impacto sobre el tránsito de las intersecciones no semafo-rizadas, y (4) la DIA-F no considera los accesos y la circu-lación de los vehículos. En síntesis, la alegación del Muni-cipio se fundamenta en que la JCA no acogió su posición.
En la vista pública, los deponentes, entre ellos el Muni-cipio, expusieron sus preocupaciones sobre la insuficiencia de la DIA-P. Incluso, el Oficial Examinador tomó conoci-miento oficial de los considerables problemas de tránsito en la referida área y, por ende, en su Informe del Panel Examinador, recomendó que en el documento final se debía discutir el impacto en el tránsito causado por el proyecto propuesto. Debido a la importancia de tal asunto, la JCA acogió dicha recomendación. Luego, al cumplir con incluir las respuestas de los proponentes referentes a la cuestión en la DIA-F, la JCA entendió que dicho documento era uno adecuado, y, por lo tanto, lo aprobó. Como señaláramos an-teriormente, al impugnar la resolución que aprobó la DIA-F, el Municipio incluyó un informe pericial realizado por sus peritos señalando las debilidades del estudio de los proponentes. Posteriormente, la JCA denegó tal reconsideración.
*786La JCA basó su resolución fundamentalmente en el es-tudio de tránsito sometido por los proponentes,(35) el cual merece nuestra deferencia. En primer lugar, este informe está fechado mayo de 1998, lo cual es indicativo de que fue realizado cerca de la presentación de la DIA-P, el 31 de julio de 1998. Segundo, el estudio presentado es uno detallado. Tercero, dicho estudio es uno que se explica por sí mismo. Cuarto, recoge la mayoría de los planteamientos del Municipio.
Por otra parte, el documento presentado por el Munici-pio, el cual no es un estudio per se, se limita a traer viejos planteamientos, los cuales habían sido ponderados por la JCA, quien dentro de su conocimiento especializado los rechazó. Si la JCA hubiese entendido que tales deficiencias no habían sido atendidas en la DIA-F —ya fuese en el estudio presentado o en las contestaciones sometidas — (36) la JCA le hubiese requerido nuevamente a los proponentes contestar dichas preocupaciones. No lo entendió necesario.
El Municipio principalmente concreta sus planteamien-tos a que el estudio se basa en comparaciones especulati-vas con el uso anterior. Para tales comparaciones se utili-zaron las técnicas adecuadas de generación de tránsito. Además, por razones obvias, hay que recurrir a proyecciones. Por un lado, no es posible calcular el tránsito actual causado por el Condado Trío porque éste no está funcionando. Por otro lado, tampoco se puede obtener el número exacto del tránsito que generará el CBR ya que éste no existe aún.
Anteriormente indicamos que no nos compete ventilar los conflictos entre estudios científicos, para lo cual carece-mos de la pericia necesaria. En vista de lo anterior, conclui-mos que existe suficiente evidencia sustancial para soste-*787ner la adecuacidad de la DIA-F referente al impacto sobre el tránsito. Por tanto, entendemos que el TCA actuó correc-tamente al no acoger los planteamientos del Municipio so-bre el impacto del proyecto en el tránsito.
B. Discusión de las alternativas al proyecto propuesto
El Municipio afirma que la discusión de las alternativas al proyecto propuesto en la DIA-F es inadecuada ya que “no se da una consideración sustancial a cada alternativa evaluada” (Petición de certiorari, pág. 74) y no se examina-ron otras alternativas, tal como el proyecto propuesto con modificaciones.(37) En particular, el Municipio arguye que la DIA-F incumple con la See. 5.3.7 del Reglamento sobre Declaraciones de Impacto Ambiental (en adelante RDIA) Núm. 3106, Junta de Calidad Ambiental, 4 de junio de 1984. Dicho reglamento fue promulgado por la JCA el 1ro de junio de 1984, al amparo de la Ley Núm. 9, supra.(38)
En la DIA-P sometida, los proponentes presentaron tres (3) alternativas, a saber: (1) la de no construir; (2) la de remodelar y restaurar las estructuras existentes,(39) y (3) la de demoler las estructuras existentes y restaurar el Condado Vanderbilt (alternativa escogida).(40) Sin embargo, al pasar juicio sobre la DIA-P, la JCA estimó nece-sario una discusión más extensa de las alternativas y la *788inclusión de otras alternativas. En vista de ello, en la DIA-F, los proponentes ampliaron su discusión sobre las anteriores opciones e incluyeron la alternativa de ubicar el proyecto en otra propiedad. (41) Esta última, a su vez, consta de la ubicación del proyecto en tres (3) sitios diferentes, a saber: Isla Verde, Piñones y Mayagüez. Cada una de las opciones dentro de dicha alternativa fue discutida por los proponentes.
La See. 5.3.7. del RDIA, supra, dispone:
Deberá presentarse, a manera de comparación, el impacto am-biental de la acción propuesta y de sus alternativas, de manera que se precisen las cuestiones bajo evaluación y se provean al-ternativas de selección para los funcionarios y el público. Las agencias deberán:
a. Objetivamente considerar y evaluar toda alternativa razo-nable, y exponer en forma concisa las razones para excluir aquellas alternativas que sean eliminadas de [la] evaluación detallada.
b. Dar consideración substancial a cada alternativa evaluada en forma detallada, incluyendo la acción propuesta, de manera que las personas que utilicen la DIA puedan evaluar y compa-rar los méritos de cada alternativa.
c. Incluir alternativas razonables que no estén dentro de la programación de la agencia proponente, a tenor con los planes de desarrollo de la región.
ch. Incluir la alternativa de no llevar a cabo la acción propuesta.
d. Identificar la alternativa preferida por la agencia propo-nente en la DIA Preliminar.
e. Incluir las medidas de mitigación de efectos adversos al ambiente no discutidas en la acción o en las alternativas propuestas.
Es decir, la DIA tiene que incorporar una discusión de alternativas a la acción propuesta. No obstante, ello no im-plica explorar todo proyecto alterno concebible, sino que el proyecto propuesto es, a la luz de todos los elementos legí-timos concernientes,(42) el de menos impacto ambiental. *789Misión Ind. P.R. v. J.C.A., supra, pág. 925. El barómetro para determinar cuántas alternativas deben ser incluidas es uno de razonabilidad. Vermont Yankee Nuclear Power Corp. v. NRDC, supra, pág. 551; Fayetteville Area Chamber of Commerce v. Volpe, 515 F.2d 1021, 1027 (4to Cir. 1975); Life of the Land v. Brinegar, 485 F.2d 460, 472 (9no Cir. 1973) (“NEPA’s ‘alternatives’ discussion is subject to a construction of reasonableness”).
Tras analizar la DIA-F y tomando en consideración el principio de razonabilidad para la inclusión de alternati-vas, resulta palmario que los proponentes incluyeron las alternativas razonables para la acción a llevarse a cabo. Contrario a la Mayoría, que busca cualquier falta, (43) en-tendemos que el proyecto es razonable y viable en términos ambientales. La alternativa de la construcción del proyecto con las modificaciones necesarias, como pretende la mayo-ría de este Tribunal, es irrazonable o no viable. Ello impli-caría mover de sitio la avenida Ashford. Por ejemplo, “[piara que el proyecto pudiera cumplir con el retiro espe-cificado en el Artículo 3.08.1 del Reglamento de Zonifica-ción Especial del Condado, sería necesario ubicarlo a más de 40 metros de distancia de la colindancia norte, resul-tando en la ubicación del proyecto en el medio de la Ave-*790nida Ashford”. Petición de certiorari, supra, pág. 264 (2da Pieza).
Por otra parte, la discusión de dichas alternativas de-muestra que los proponentes consideraron y sopesaron ob-jetivamente varios factores, incluido el ambiental. Así tam-bién, expresaron los motivos por los cuales descartaron las alternativas no seleccionadas, lo cual facilitó la función de la JCA, para, al final, concluir que la alternativa propuesta es, dentro de los objetivos trazados, la de menor impacto ambiental. Por lo que, no erró el TCA al concluir que la discusión de las alternativas es adecuada y que obra en el expediente administrativo evidencia sustancial.
C. Protección y tratamiento que se le dará al Hotel Con-dado Vanderbilt
Respecto al Condado Vanderbilt, el Municipio aduce que la DIA-F es insuficiente por las siguientes razones: (1) no expresa específicamente las obras que se llevarán a cabo, lo cual no permite determinar si se está cumpliendo con el Reglamento de Zonificación Especial de El Condado (en adelante Reglamento del Condado), y (2) no explica en qué consiste la renovación del edificio a su diseño original.
En la presente situación, luego de examinar la DIA-P, la JCA, dentro de su pericia, comprendió que en ella se debía “[e]xplicar en qué consisten las obras de restauración del Edificio Condado Vanderbilt”. Petición de certiorari, supra, pág. 226 (6ta Pieza). En la DIA-P se menciona la ex-presión “dentro de lo posible” sin detallar en qué consistían las obras. Posteriormente, tras la presentación de la DIA-F, en la que los proponentes ampliaron la información sobre el referido edificio, la JCA concluyó que tal docu-mento cumplió con lo requerido.
Antes de atender los planteamientos esgrimidos por el Municipio cabe señalar algunos detalles respecto al Edifi-cio Condado Vanderbilt. El Hotel Condado Vanderbilt, abierto al público en 1919, es un edificio al que se le reco-*791noce valor histórico dentro de nuestro acervo cultural. En vista de ello, la Sec. 4.03 del Reglamento del Condado, 23 R.RR. see. 650.1833 et seq., dispone:
[e]n el área aledaña al Hotel Caribe Hilton y en El Condado existen estructuras que merecen conservarse por su diseño ar-quitectónico, por su estilo representativo de una época y/o por su escala tradicional. Con la excepción de una, todas estas es-tructuras son construcciones de este siglo y se deben conservar para las próximas generaciones. No se permitirá la destrucción de ninguna de estas estructuras y en cualquier acto de mejo-rarlas se deberá respetar su diseño original y su contexto histórico. Los edificios recomendados para conservación ... son los siguientes:
C-l — Hotel Normandie
C-2 — Tribunal Supremo
C-3 — Edificio original, Hotel Caribe Hilton
C-4 — Fuerte San Gerónimo
C-5 — Edificio original, Hotel Condado Vanderbilt (hoy el Hotel Condado Beach)
C-6 — Escuela Luchetti
C-7 — Edificio original, Hospital Presbiteriano C-8 — Edificio Miami.
Atendiendo tal disposición, permea, a través de la tota-lidad de la DIA-F, la preocupación de los proponentes de conservar el diseño original y el contexto histórico del Con-dado Vanderbilt, aun cuando, como reconoce el Municipio, dicho edificio “no ha sido inscrito en el Registro Nacional de Lugares Históricos ...”.(44) Petición de certiorari, pág. 61. Los siguientes ejemplos tomados de la DIA-F demuestran tal inquietud:
[a.] [l]a estructura del edificio Condado Vanderbilt, será re-novada y se mantendrá el uso para la que fue construida originalmente, [pág. 184].
[b.] [e]l edificio original del Hotel Condado Beach, el edificio Vanderbilt, se renovará preservando su apariencia exterior *792en su fachada sur, creándose una facilidad de hotel “time share”, con 71 unidades exclusivas, [pág. 194],
[c.] [l]as estructuras del Hotel Condado Beach que serán de-molidas son el Anejo Oeste, el Patio Fauno (jardín posterior), el porte-cochere, y el área ampliada del primer nivel. Estas estructuras no son parte del edificio original, [pág. 196].
[d.] [a]ntes de proceder a la demolición del Anexo Oeste del Hotel Condado Beach se tomarán las medidas de seguridad necesarias para la protección del Condado Vanderbilt. Entre otras medidas, se demolerá por métodos convencionales la estructura que une o enlaza el Vanderbilt y su anexo. Esta estructura contiene la infraestructura de elevadores que pro-vee servicio a ambos edificios. Se sellará la parte del Vanderbilt que queda expuesta una vez se demuela la estructura. Al momento de la implosión, el Condado Vanderbilt estará total-mente desconectado de cualquier estructura a ser demolida. Además, se cubrirán con lonas geotextiles los cristales y áreas susceptibles a daños del Vanderbilt. Se pondrán en efecto todas las medidas de seguridad que el consultor ex-perto en demoliciones indique, [pág. 197].(45)
[e.] Ma estructura exterior del Condado Vanderbilt que se aprecia desde la Avenida Ashford será renovada a su diseño original. En la cara del edificio que da hacia la playa se ins-talarán ventanas más grandes que proporcionen mayor vista al mar desde cada habitación. En el interior, el edificio será remodelado para acomodar 71 habitaciones tipo “time share” en lugar de las habitaciones existentes. Tendrá su propia pis-cina y acceso a la playa y estará conectado por su lado oeste al nuevo edificio de apartamentos, [pág. 206].
[f.] [e]l Reglamento de Zonificación Especial del Condado, con vigencia del 7 de junio de 1986, en su sección 4.03 lista varios edificios que merecen conservarse. Según dicho Reglamento no se permitirá la destrucción de ninguna de las estructuras incluidas en dicha lista. En la lista se encuentra el edificio del Condado Vanderbilt, hoy en día parte del Condado Beach. Este edificio había sido modificado anteriormente en dos oca-siones para añadirle anejos que no eran compatibles con su diseño original.
En el apéndice número 12 se incluye la evaluación de los recursos naturales y arqueológicos del área llevada a cabo por el Dr. Argamenon Gus Pantel. El Instituto de Cultura Puertorriqueña determinó que esta evaluación cumple ade-cuadamente con los requisitos aplicables y emitió su endoso *793al proyecto en su aspecto arqueológico. En el apéndice 13 se incluye copia de la carta del Instituto de Cultura Puertorri-queña, fechada 17 de junio de 1998 que indica lo anterior.
Este proyecto respetará el diseño original de la fachada sur del edificio. En la Sección de Demolición bajo el Capítulo: Descripción y Propósito de la Acción Propuesta, se especifican las áreas del existente Hotel Condado Beach que serán demolidas. A la misma vez, se estará integrando esta estruc-tura a un moderno complejo de edificios orientados hacia usos mixtos, desde residencial, hasta comercial, [págs. 229-230].
[g.] [s]e mantendrá y renovará el edificio del Condado Vanderbilt, preservando su uso tradicional de hotel, [pág. 241],
[h.] [s]e estima que remodelar y restaurar las facilidades existentes no va a producir un proyecto exitoso. Por tanto, esta alternativa fue descartada. Sin embargo la alternativa recomendada s[í] incluye renovar el edificio Condado Vanderbilt, por considerarse una estructura con un valor histórico que amerita su conservación, pág. 246.
[i.] [l]as obras a llevarse a cabo en el Condado Vanderbilt consisten de la renovación del edificio para regresar a su diseño original en la fachada. La Sección Edificio Condado Vanderbilt, bajo el Capítulo: Descripción y Propósito de la Acción Propuesta en el Documento de Impacto Ambiental Final ex-plica con detalle en qué consistirá la renovación, pág. 272.(46) Petición de certiorari, supra, págs. 184, 194, 196-197, 206, 229-230, 241, 246 y 272 (2da Pieza).
Estos ejemplos proveen suficientes garantías de que los *794proponentes del proyecto en cuestión preservarán el diseño original de la estructura inicial del edificio Condado Vanderbilt y continuarán con su uso original, entiéndase, de hotel.
Así también, las antes citadas partes de la DIA-F ponen en relieve las obras de renovación que se llevará a cabo en el Condado Vanderbilt, a saber: se mantendrá la fachada sur del edificio y, en la parte que da hacia la playa, se instalarán ventanas más grandes que proporcionen mayor vista al mar desde cada habitación. Además, el interior del edificio será remodelado para acomodar setenta y una (71) habitaciones estilo time share en lugar de las habitaciones existentes, tendrá su propia piscina y acceso a la playa. La JCA entendió que dichas descripciones eran suficientes para poner en conocimiento a las partes concernidas el im-pacto ambiental de la acción propuesta. Por otra parte, no podemos perder de perspectiva que, tras la aprobación de la DIA, la agencia encargada de los permisos de construc-ción establece unos controles o recomendaciones (o ambas cosas) que han de seguirse. La aprobación de la DIA no ata las manos de la JCA, a los efectos de tomar medidas ulte-riores para la protección del ambiente. Misión Industrial P.R. v. J.C.A., supra, pág. 925.
De otro lado, el Municipio entra en la discusión de que en la DIA-F se sustituyó el vocablo restaurar por el tér-mino renovar, lo cual, a su juicio, implica que los proponen-tes no reconocen el valor histórico cultural del Condado Vanderbilt. Conforme a lo antes expresado, la DIA-F de-muestra que los proponentes sí tomaron en consideración la trascendencia cultural de dicho edificio al conservar su diseño original. Por lo cual, resulta innecesario evaluar tal planteamiento.
Tomando en consideración lo anterior, concluimos que obra suficiente evidencia en el expediente administrativo para determinar que la agencia no actuó irrazonablemente al determinar que la DIA-F era adecuada.
*795Concluido el análisis de los errores señalados respecto a la resolución de la JCA, procedemos a hacer lo propio con los planteamientos referentes a la resolución de ARPE.
VI
En su primer señalamiento de error referente a la reso-lución de ARPE, el Municipio alega que dicha agencia aprobó el anteproyecto fundaméntándose en una resolu-ción nula de la Junta de Planificación. En síntesis, aduce que la Resolución Núm. JPI-4-15-99 de la Junta de Plani-ficación, en la que interpreta unas secciones relacionadas con la concesión de variaciones, es una enmienda y, por ende, nula por no haberse aprobado conforme al procedi-miento de reglamentación establecido por la LPAU. Por su parte, los proponentes arguyen que la referida resolución es una regla interpretativa, la cual no requiere un proceso de aprobación.
El procedimiento de reglamentación preceptuado por la LPAU exige que, antes de la adopción, enmienda o deroga-ción de una regla o reglamento, la agencia publique un anuncio en un periódico de circulación general, provea a la ciudadanía la oportunidad de presentar comentarios por escrito y celebre vistas públicas ya sea discrecional o man-datoriamente, conforme a la ley orgánica de la agencia. Sees. 2.1-2.3 de la LPAU, supra. Tras la aprobación por parte de la agencia, dicha regla o reglamento tiene que ser presentada ante el Departamento de Estado. Posterior-mente, si la regla en cuestión es aprobada por el Secretario de Estado se publica un resumen de ésta, la cual tendrá vigencia, como norma general, transcurridos treinta (30) días a partir de su presentación. See. 2.8 de la LPAU, 3 L.P.R.A. see. 2128. Por último, de no cumplirse sustancial-mente con este trámite, la regla es nula. See. 2.7 de la LPAU, 3 L.P.R.A. see. 2127.
No obstante, es menester señalar que el procedimiento *796antes esbozado no es de aplicación a todos los pronuncia-mientos de las agencias. En vista de ello, es necesario de-terminar qué reglas no tienen que pasar por este cedazo. La Sec. 1.3 de la LPAU, 3 L.P.R.A. sec. 21020), define “re-gla” como “cualquier norma o conjunto de normas de una agencia que sea de aplicación general que ejecute o inter-prete la política pública o la ley, o que regule los requisitos de los procedimientos o prácticas de una agencia”. Una re-gla también es una “enmienda, revocación o suspensión de una regla existente”. Id.
Por otra parte, dicha sección provee las siguientes ex-cepciones a la definición de regla, a saber:
(1) Reglas relacionadas con la administración interna de la agencia que no afectan directa y sustancialemente los derechos o los procedimientos o prácticas disponibles para el público en general.
(2) Formas e instrucciones, declaraciones interpretativas y declaraciones de política general, que son meramente explica-tivas y no tienen ningún efecto legal.
(3) Decretos mandatories aprobados por la Junta de Salario Mínimo.
(4) [Ó] rdenes de precios del Departamento de Asuntos del Consumidor .... Sec. 1.3(Z)(l)-(4), 3 L.RR.A. sec. 2102(Z)(l)-(4).
Referente a éstas, en particular a las primeras dos, ex-presamos que “las agencias administrativas aprueban directrices {guidelines) u otras reglamentaciones menos for-males {interpretative rules) que se adoptan para darle uniformidad a sus propios procesos, para pautar la discre-ción administrativa o para otros fines internos y que, aun-que son de aplicación general y vinculan administrativa-mente, pueden ser modificadas judicialmente”. (Escolio omitido.) Agosto Serrano v. F.S.E., 132 D.P.R. 866, 873 (1993). Igualmente, hemos señalado que tanto las regla-mentaciones menos formales (interpretative rules) como las directrices (guidelines) no tienen que cumplir con el proce-dimiento de reglamentación establecido. Id., esc. 3.
*797En la esfera federal, la jurisprudencia se ha encargado de establecer claramente las diferencias entre las reglas interpretativas y las reglas legislativas o substantivas. Una regla substantiva crea derechos, asigna responsabili-dades o impone obligaciones. Mientras que una regla inter-pretativa es meramente una clarificación o explicación de una ley o regla existente emitida por la agencia para noti-ficarle al público su interpretación sobre dicha ley o regla que le compete administrar. La Casa del Convaleciente v. Sullivan, 965 F.2d 1175, 1178 (1er Cir. 1992). Una regla legislativa no es considerada como una enmienda sólo por el hecho de proveer más detalles que la regla sujeta a interpretación. De otra forma, ninguna regla sería inter-pretativa a menos que repita literalmente la regla interpretada. American Min. Congress v. MSHA, 995 F.2d 1106, 1112 (D.C. Cir. 1993).
En el caso de autos, ARPE solicitó de la Junta de Plani-ficación una interpretación del Reglamento Núm. 4 (23 R.P.R. see. 650.1638 et seq.), a los fines de determinar si procedía una variación presentada por los proponentes, la cual tenía el propósito de reducir el número de espacios de estacionamiento de mil novecientos sesenta y dos (1,962) requeridos conforme al cálculo de ARPE a mil quinientos siete (1,507). Dicha consulta tenía el propósito de interpre-tar conjuntamente las Secs. 1.07, 84.00-84.03 y 98.00-98.06 del Reglamento Núm. 4, (23 R.P.R. sees. 650.1643, 650.1731 y 650.1745). La Junta de Planificación emitió, al amparo de la Sec. 1.09 del Reglamento Núm. 4 (23 R.P.R. see. 650.1645),(47) la Resolución Núm. JPI 4-15-99.
El Reglamento del Condado establece que los requisitos de estacionamiento para esta zona conformarán a lo dis-puesto en el Reglamento Núm. 4, e incluye varios requisi-*798tos adicionales, entre otros: (1) que “[t]odas los [sic] casas de apartamentos deberán proveer un (1) estacionamiento para visitantes por cada cinco (5) unidades de vivienda bá-sica (u.v.b.) o fracción de las mismas”; (2) que “[n]o se per-mitirá ningún estacionamiento en el patio delantero. Todos los estacionamientos quedarán confinados detrás de la lí-nea de edificación, según establecida en el Plano de Fren-tes de Edificación .... Los mismos no serán visibles desde la acera”; y (3) que “[n]o se considerará como fundamento para conceder una variación la no-existencia de estaciona-miento dentro de una pertenencia construida. Todo requi-sito de estacionamiento será cumplido a cabalidad”. See. 3.11 del Reglamento del Condado, 23 R.P.R. see. 650.1821.
La Sec. 6.01 del Reglamento del Condado, 23 R.P.R. see. 650.1851, permite la autorización de variaciones, en situa-ciones extraordinarias, cuando: (1) la aplicación literal de los requisitos cause una privación o restricción irrazonable al gozo de la propiedad, y (2) se pruebe a “satisfacción que la variación (concesión) aliviará un perjuicio claramente demostrable, o que la misma habrá de redundar en los me-jores intereses de la comunidad y el sector”. Íd.(48) Tras la *799aprobación de las variaciones, la Junta de Planificación o ARPE tienen la responsabilidad de establecer “la natura-leza y extensión de las mismas” y de delinear las condicio-nes que entienda necesarias para garantizar la observan-cia de los criterios establecidos para las variaciones. See. 6.05 del Reglamento del Condado, 23 R.P.R. see. 650.1855.
La Sec. 84.01 del Reglamento Núm. 4 (23 R.P.R. see. 650.1731(1)), establece los requisitos de aplicación para los espacios de estacionamiento de vehículos. Por su parte, la Sec. 84.03 del mismo reglamento, 23 R.P.R. see. 650.1731(3), fija la fórmula para calcular el número de es-pacios de estacionamiento requeridos.
La Sec. 98.06 del Reglamento Núm. 4 (23 R.P.R. see. 650.1745(5)), enumera algunos de los criterios que han de tomarse en consideración al momento de conceder variacio-nes que no sean de uso.(49) Mientras que, la Sec. 98.07 de *800dicho cuerpo, 23 R.P.R. see. 650.1745(6), dispone que la Junta de Planificación o ARPE precisarán las particulari-dades de las variaciones otorgadas y señalarán las restric-ciones que, a su parecer, sean “necesarias para asegurar el cumplimiento de los criterios que se establecen” para otor-gar dichas variaciones. 23 R.P.R. see. 650.1745(6).
A los fines de determinar la naturaleza de la resolución —interpretativa o legislativa— es indispensable acudir a ésta. En síntesis, la Junta expresó que, al evaluar los re-quisitos de estacionamiento para proyectos con usos com-binados pero no simultáneos, ARPE puede considerar estu-dios apoyados en metodología científica a los fines de eximir del número total de los espacios de estacionamiento cuando el estudio así lo precise. Así también, ARPE puede ponderar “el concepto de estacionamiento compartido entre dos (2) o más proyectos o usos cuando así sea justificado por el proponente ...”. Petición de certiorari, supra, pág. 163 (6ta Pieza). Por último, además de prescribir que los requisitos de “las facilidades de estacionamiento deben” cumplirse lo más posible, la Junta dispone que, al mo-mento de evaluar la concesión de variaciones, también pueden ser tomados en consideración los siguientes: (1) la existencia de un sistema de transportación; (2) la existen-cia de un estacionamiento con paga —o que se haya “sepa-rado espacio de estacionamiento para alguna actividad en particular”— dentro de “una distancia no mayor de 200 metros” (id.); y (3) la existencia de “un sistema de ‘Valet Parking’ ”. Íd., págs. 163-164.
Tras un análisis de las disposiciones antes citadas, con-cluimos que la resolución emitida por la Junta de Planifi-cación es una regla interpretativa, no sujeta al procedi-miento de aprobación de reglamentos. Mediante dicha *801resolución, la Junta de Planificación aclaró una aparente contradicción entre las reseñadas secciones del Regla-mento Núm. 4 y del Reglamento del Condado.
La sección del Reglamento del Condado referente a los estacionamientos establece que los requisitos de estaciona-miento se determinarán conforme al Reglamento Núm. 4, en general, y a unos requisitos allí esbozados. En cuanto a las variaciones, dicha sección no las prohíbe, sino que se limita a señalar que “[n]o se considerará como fundamento para conceder una variación la no-existencia de estaciona-miento dentro de una pertenencia contruida”. Sec. 3.11 del Reglamento del Condado, supra. Por otro lado, al momento de autorizar variaciones en el área de El Condado, debe-mos recurrir, en primer lugar, al Reglamento Núm. 4, y, luego, al Reglamento del Condado.(50) En su Sec. 98.06 del Reglamento Núm. 4, supra, se menciona, a modo de ejem-plo, de forma general, unos factores que deben ser conside-rados durante la evaluación de una solicitud de variación.(51) Tal enumeración no es una numerus clausus; por el contrario, el legislador dejó la puerta abierta para que tanto la Junta de Planificación como ARPE, dentro de su discreción, pudiesen evaluar otros factores. De igual forma, llegaríamos al mismo resultado si entendiéramos que, por el contrario, el Reglamento Núm. 4 complementa al Reglamento del Condado en aquello que no sea incompatible con este último.(52)
*802La Resolución Núm. JPI-4-15-99 de la Junta de Planifi-cación no cambió ni derogó los criterios que han de utili-zarse al momento de determinar si procede cierta variación. La Junta de Planificación tampoco ordenó que los criterios incluidos en la resolución tendrían que emplearse. Por el contrario, la Junta se circunscribió a mencionar unos criterios que, a su juicio, ARPE podría con-siderar cuando evaluase una solicitud de variación. Ade-más, la resolución interpretativa no es irreconciliable con las disposiciones referentes a las variaciones.
Por último, una resolución que incluya más criterios que la regla interpretada no constituye de por sí una enmienda. American Min. Congress v. MSHA, supra. La Junta de Planificación no actuó irrazonable ni arbitaria-mente al emitir tal resolución. En vista de lo cual, dicha resolución interpretativa merece nuestra deferencia. Rivera Concepción v. A.R.Pe., supra. Por lo cual, no erró el TCA al determinar que la resolución era una regla inter-pretativa, la cual no tenía que atravesar por el procedi-miento de aprobación de reglamentos.
VII
En su segundo señalamiento de error, el Municipio aduce que fue privado de su derecho de intervención y par-ticipación efectiva ante ARPE, y que, por ende, esto violó sus derechos. Ello, debido a que ARPE contestó la solicitud de intervención con posterioridad a la aprobación del ante-proyecto, de forma que ARPE resolvió ex parte varios plan-teamientos sobre el proyecto, incluidas las variaciones. Por su parte, ARPE arguye que, contrario a una denegación de una solicitud de intervención, ni la LPAU ni el Reglamento Adjudicativo de ARPE exigen notificación alguna que in-*803forme la aceptación de tal solicitud. Por otro lado, DMG y CDH alegan que el Municipio ha tenido libre acceso al ex-pediente y que, incluso, desde que solicitó la intervención, ARPE le notificó todos los escritos.
La See. 3.5 de la LPAU establece que “[cjualquier persona que tenga un interés legítimo en un procedimiento adjudicativo ante una agencia podrá someter una solicitud por escrito y debidamente fundamentada para que se le permita intervenir o participar en dicho procedimiento”. 3 L.P.R.A. see. 2155. A su vez, dicha sección enumera varios factores que la agencia debe evaluar al momento de acep-tar o denegar la intervención, lo cual es a discreción de la agencia.(53) Id. Por su parte, ARPE recoge tales preceptos en su Reglamento de Procedimientos Adjudicativos, Regla-mento Núm. 3915, Administración de Reglamentos y Permisos, 10 de mayo de 1989 (en adelante Reglamento Núm. 3915). Asoc. Residentes v. Montebello Dev. Corp., 138 D.P.R. 412, 419 (1995). En particular, la Sec. 4.00 de éste trata sobre el procedimiento de intervención. Así también, dicho reglamento clasifica como procedimiento adjudica-tivo la aprobación de un anteproyecto. Sec. 15.00 del Re-glamento Núm. 3915.(54) Por lo que cabe hablar del proce-*804dimiento de intervención al momento de la evaluación de un anteproyecto.
La intervención tiene como propósito proveerle a “una persona, que no fue parte original del procedimiento,” un mecanismo para “defenderse de la determinación administrativa”. Asoc. Residentes v. Montebello Dev. Corp., supra, pág. 420. A los fines de cumplir con tal propósito, es indispensable que la agencia notifique su determinación tanto en la afirmativa como en la negativa a tal persona. La ausencia de notificación de la acogida de una solicitud de intervención desvirtúa el propósito de ésta, lo cual ten-dría el mismo efecto que una denegación ya que puede transcurrir mucho tiempo sin que el solicitante conozca si su solicitud fue aceptada o rechazada. Esto va en detri-mento tanto de la agencia, que podría tener un expediente más completo, como del posible interventor. Además, el de-bido proceso de ley exige una notificación adecuada. Al de-negar una petición de intervención, la LPAU requiere que la agencia notifique al solicitante tal dictamen, mediante una determinación escrita y fundamentada, la cual debe incluir la opción del solicitante de acudir en revisión. See. 3.6 de la LPAU, 3 L.P.R.A. sec. 2156.(55) Aun cuando la LPAU no lo requiere, es obligatorio que, lo antes posible, una agencia informe al solicitante que su solicitud de in-tervención fue aceptada.
En la situación de autos, el 24 de noviembre de 1998, el Municipio sometió una Solicitud de Intervención y Oposi-ción ante ARPE.(56) Al no recibir respuesta alguna de ARPE, el 21 de abril de 1999 el Municipio presentó Solici-tud de Que Se Emita Resolución Final en Torno a Moción *805de Intervención.(57) Ese mismo día, el Municipio también presentó una Solicitud de Consolidación para la consolida-ción de las solicitudes de los permisos de demolición y con-sulta sobre conformidad pendientes de adjudicación ante ARPE.(58) Finalmente, ARPE acogió la solicitud de inter-vención luego de aprobar el anteproyecto. Sin embargo, no-tificó dicha determinación con posterioridad a la presenta-ción de una moción de reconsideración del Municipio con relación a la aprobación del anteproyecto. En vista de lo anterior, concurrimos con la Mayoría, a los efectos de que la actuación de ARPE fue irrazonable. A nuestro parecer, ARPE abusó de su discreción al acoger una solicitud de intervención después de haber aprobado el anteproyecto, cuando claramente surgía de su faz que dicha moción procedía. Por lo cual, erró el TCA al determinar que no procedía una solicitud de intervención en un procedimiento de un anteproyecto.
A pesar de ello, entendemos que el Municipio no fue privado de su derecho a participar efectivamente durante los trámites ante ARPE. Un examen del recurso presen-tado ante nos, así como de todos los documentos sometidos, demuestra que el Municipio tenía acceso al expediente ad-minsitrativo, así como conocimiento de los procedimientos ante ARPE. Incluso, dicha agencia aprobó una moción de intervención referente a los procedimientos de demolición. (59) Por otra parte, ARPE tenía conocimiento de la posición del Municipio acerca del proyecto propuesto, la cual tomó en consideración al aprobar el anteproyecto. Además, ARPE, al estimar que el Municipio era parte en los procedimientos, le notificó con prontitud la aprobación del anteproyecto impugnado, por lo que, la tardanza de notificar la aceptación de la intervención no tuvo el efecto *806de privar al Municipio de una participación efectiva en los trámites ante ARPE.
VIII
En su tercer señalamiento de error, el Municipio arguye que ARPE tenía la obligación de celebrar una vista pública antes de autorizar el anteproyecto ya que éste implica un gran interés público. Además, alega que las variaciones concedidas requerían de una vista pública. Por su parte, los proponentes exponen que la celebración de la vista pú-blica es discrecional.
En lo atinente a la situación de autos, el Art. 7 de la Ley Orgánica de ARPE, Ley Núm. 76 de 24 de junio de 1975, según enmendada, 23 L.P.R.A. sec. 71f, establece que:
[e]l Administrador, previo a cualquier actuación, decisión o re-solución en su función adjudicativa discrecional en los casos que se disponga mediante reglamento, sobre consultas de Ubi-cación, Concesiones y Autorizaciones Directas, Proyectos Públi-cos o casos que revistan un gran interés social, entre otros, deberá seguir el procedimiento de vista pública y notificación dispuestos en este Capítulo.
Del artículo antes transcrito advertimos que el Adminis-trador de ARPE tiene el deber ministerial de celebrar vis-táis) pública(s) en ciertas ocasiones, a saber: (1) al ejercer funciones adjudicativas discrecionales cuando el regla-mento así lo disponga, y (2) al tener ante sí un caso que implique “gran interés social”. 23 L.P.R.A. sec. 71f.
En Asoc. Res. Baldrich, Inc. v. J.P. de P.R., 118 D.P.R. 759, 767 (1987), expresamos que el Administrador de ARPE, o la persona a quien éste delegue, ejerce funciones adjudicativas discrecionales al examinar si proceden las variaciones solicitadas. A los fines de determinar la obliga-toriedad de la vista pública en tales casos, acudimos, en *807última instancia,(60) a la Sec. 98.06 del Reglamento Núm. 4, supra, que dispone que en los casos de variaciones que no sean en uso la celebración de una vista pública es discrecional.(61) En el caso de autos, no estamos ante unas variaciones en uso. Por tanto, ARPE no estaba obligada a celebrar una vista. (62)
Por otra parte, tras la búsqueda del significado del con-cepto “interés social”,(63) concluimos que el CBR no reviste de un gran interés social ya que no va dirigido a atacar directamente un problema social.(64) El proyecto propuesto implica un interés turístico y comercial redundando en un interés social indirecto, ya que tiene el efecto de generar empleos y aumentar el ingreso de ciertos individuos. Sin embargo, no es un proyecto que tiene un interés social per se. En vista de ello, ARPE no tenía la obligación de cele-brar una vista pública.
Por último, no encontramos indicio alguno que nos mueva a concluir que ARPE actuó de manera irrazonable o abusó de su discreción al no celebrar vista pública con pre-via aprobación del anteproyecto. Por lo cual, no erró el TCA al determinar que ARPE no tenía que llevar a cabo una vista pública.,
*808IX
En el cuarto señalamiento de error, el Municipio alega que “[l]a decisión emitida por ARPE es una arbitraria y caprichosa, pues no expresó la base fáctica de controver-sias que eran sustanciales y sólo consideró en forma aco-modaticia los argumentos y prueba presentada por el proponente”. Petición de certiorari, pág. 34. En esencia, el Municipio plantea que ARPE no debió utilizar el estudio pericial sobre los espacios de estacionamiento presentado por DMG y que debió expresar las razones por las cuales las variaciones cumplían con la Sec. 98.06 del Reglamento Núm. 4, supra, y con la Sec. 6.04 del Reglamento del Con-dado, supra. Mientras que los proponentes aducen, en sín-tesis, que las determinaciones de hecho están sustentadas por evidencia sustancial que obra en el expediente administrativo.
Este Tribunal, conforme a lo previamente indicado, ex-presó que, para ejercer su función revisora, las agencias administrativas tienen que expresar de forma clara las de-terminaciones de hecho y los fundamentos para su deci-sión, "incluyendo los hechos básicos de los cuales, a través de un proceso de razonamiento e inferencia, se derivan aquéllos”. Mun. de San Juan v. J.C.A., supra, pág. 280. Tales dictámenes deben demostrar que la agencia consi-deró y dirimió los conflictos de prueba, e incluir tanto los hechos acogidos como los descartados. íd.
Analicemos la resolución impugnada. Dicha resolución comienza con una explicación del proyecto. Luego, provee el trámite procesal de la DIA e indica las agencias que han emitido comentarios y recomendaciones. Posteriormente, enumera las variaciones y razones para éstas. A continua-ción, en lo pertinente, hace mención de' la solicitud de va-riaciones de DMG y de una servidumbre de paso a favor del Gobierno de Puerto Rico, para garantizar el libre ac-ceso a la playa de la ciudadanía. A renglón seguido, indica *809que el anteproyecto fue evaluado, tomando en considera-ción las normas vigentes y, a su vez, esboza los documentos utilizados para la autorización de las variaciones. Por úl-timo, tras la aprobación del anteproyecto, advierte que el acuerdo está condicionado a varias recomendaciones y va-rios requerimientos, los cuales constan en la resolución.
La resolución de ARPE es lo suficientemente detallada para ejercer nuestra función revisora y determinar que hay suficiente evidencia sustancial para sustentar las de-terminaciones de hecho esbozadas. 3 L.P.R.A. see. 2175; Rivera Concepción v. A.R.Pe., supra; P.R.T.C. v. J. Reg. Tel. de P.R., supra, pág. 281. Incluso, en su resolución, ARPE señala qué documentos tomó en consideración al momento de evaluar las variaciones solicitadas. En vista de ello, no erró el TCA al determinar que se incluyeron las determi-naciones de hecho necesarias a los fines de la aprobación del anteproyecto.
X
El Municipio también alega que la resolución de ARPE es errónea ya que no se podía aprobar el anteproyecto sin una DIA-F que fuese final y firme.
Una DIA es un mecanismo de planificación que tras su aprobación no obliga a la JCA en la eventualidad de que el proyecto no se lleve a cabo conforme a lo aprobado o tenga consecuencias ambientales mayores. Misión Ind. P.R. v. J.C.A., supra. En fin, la preparación y aprobación de la DIA es una etapa en la que se garantiza que tanto la con-servación como el uso racional de los recursos naturales fueron tomados en consideración. Íd., pág. 925.
De otra parte, un anteproyecto es la “[f]orma preliminar de un plano de construcción de obras así como de estructu-ras, que se somete a la A.R.P.E. para determinar si cumple con las leyes y reglamentos aplicables”. (Énfasis suplido.) Sec. 2.01 del Reglamento Núm. 4 (23 R.P.R. see. *810650.1648(20)). Claramente, se desprende que un antepro-yecto no es una autorización para el inicio de una construcción.(65) Incluso, tal aprobación está sujeta a las condiciones que requiera ARPE.
Tras un examen de la Ley Orgánica de ARPE y el Re-glamento Núm. 3915, no hallamos disposición alguna que exija la posposición de la aprobación de un anteproyecto hasta que la JCA emita una resolución que apruebe una DIA y que ésta advenga final y firme. Misión Ind. de P.R. v. J.P., pág. 147.(66)
En la situación de autos, ARPE aprobó el anteproyecto sin que la DIA-F hubiese advenido final y firme. Como agencia proponente, ARPE tenía conocimiento directo de los posibles efectos ambientales del proyecto, tan es así que dicha preocupación permea a través de las recomendacio-nes a las que estaba sujeto el anteproyecto. Incluso, la re-comendación núm. 22 requiere que, “[a]l momento de cer-tificar los planos” (Petición de certiorati, supra, pág. 7c —6ta Pieza — ), DMG presente los endosos finales o permi-sos de varias agencias, entre las que se encuentran la JCA y el Instituto de Cultura Puertorriqueña (preservación del edificio Condado Vanderbilt).(67) Por lo que, en vista de que ARPE dio seria consideración a los efectos ambientales, concluimos que el TCA no erró al determinar que una DIA-F final y firme no era necesaria para la aprobación del anteproyecto.
*811XI
Por último, el Municipio aduce que ARPE abusó de su discreción y que actuó irrazonable y arbitrariamente al aprobar las variaciones solicitadas.
El Reglamento Núm. 4 define variación como una “[autorización para utilizar una propiedad para un uso prohibido por las restricciones impuestas a una zona o dis-trito y que sólo se concede para evitar perjuicios a una propiedad que, debido a circunstancias extraordinarias, la aplicación estricta de la reglamentación equivaldría a una confiscación de la propiedad”. Sec. 2.01 del Reglamento Núm. 4 (23 R.PR. see. 650.1648(202)). Sin embargo, dicha sección no distingue entre las variaciones en uso y otras variaciones, como se desprende de las Secs. 98.00-98.06, del Reglamento Núm. 4, supra. Éstas establecen requisitos y procedimientos distintos para la aprobación de cada tipo de variación.(68) El motivo de tales diferencias estriba en que, por un lado, la variación en uso se solicita con el fin de alterar el uso permitido en el distrito, y, por otro lado, las otras variaciones tienen como propósito eximir al propieta-rio de uno o más requisitos establecidos para el distrito, sin la necesidad de modificar el uso de tal distrito. Asoc. Res. Park Side, Inc. v. J.P., 139 D.P.R. 349, 355 (1995).
A los fines de determinar la razoonabilidad de las varia-ciones en cuestión, debemos utilizar tanto los criterios esbozados en la Sec. 98.06 del Reglamento Núm. 4, supra, por no ser éstas variaciones en uso, y en la Sec. 6.04 del Reglamento del Condado, supra.
En primer lugar, analizaremos las variaciones, a la luz de los requisitos esbozados en el Reglamento del Condado. Surge de la Moción en Cumplimiento de Orden de DMG que la forma irregular del solar impide el disfrute de la *812propiedad ya que éste tiene poco fondo, lo cual implica que, para acatar el volumen requerido por ley para los edificios, y para dejar espacios abiertos para divisar el mar, se in-cumpla con el retiro de colindancia de la playa. La aplica-ción textual de varios requisitos resulta en una dificultad práctica, ya que la reducción de la altura de los edificios hubiese tenido como efecto la eliminación de espacios abiertos y, por ende, una apariencia estética negativa y un restringido acceso a la playa. De otra forma, el proyecto hubiese sido un mero bulto de hormigón sin encanto alguno.
Las variaciones aprobadas aliviarán un perjuicio clara-mente demostrable porque la construcción del proyecto dará acceso a más playa en comparación con las edificacio-nes existentes y, además, proveerá más estacionamientos.(69) Tales variaciones redundan en el me-jor provecho de la ciudadanía en general ya que ésta ten-drá, contrario a las existentes edificaciones deterioradas, un sitio con diferentes facilidades donde acudir y disfrutar de la majestuosidad del mar.
La autorización de las variaciones no afectará adversa-mente el disfrute ni el valor de las estructuras cercanas. Por el contrario, mejorará el área, incluso aumentará el valor de las edificaciones adyacentes y permitirá que los vecinos puedan contemplar una estructura estéticamente agradable. Así también, las variaciones aprobadas no im-pactarán negativamente la idoneidad, la seguridad y el funcionamiento de las facilidades públicas ya que aumen-tará la seguridad del área, habrá más iluminación y se mantendrá con mayor rigor la limpieza del área. Incluso, tales variaciones hacen del proyecto uno viable, con el efecto de que tanto el Municipio como el Gobierno de Puerto Rico recibirán más dinero en impuestos, el cual re-*813invertirán en beneficio de la ciudadanía. El proyecto pro-puesto conforma a la zonificación existente, así como a los programas y planes requeridos.(70) Finalmente, respecto al Reglamento del Condado, ninguna de las variaciones auto-rizadas es una variación en uso, es decir, todos los usos solicitados son permitidos por la zonificación.
Por otra parte, las variaciones también cumplen con los requisitos delineados por el Reglamento Núm. 4, supra. Remontándonos a la DIA-F, la JCA entendió que la alter-nativa propuesta era la de menor impacto ambiental, to-mando en consideración los objetivos perseguidos. En vista de lo cual, el alcance de las variaciones es necesario para garantizar la viabilidad del uso autorizado. El proyecto no afectará negativamente el sector del Condado, por el con-trario mejorará sus contornos. Además, el uso permitido no cambiará. El proyecto considera un desarrollo urbano más compacto. La densidad que conlleva el proyecto es menor que la permitida y no conlleva convertir el distrito en otro. De acuerdo a lo expresado, se desprende que las variacio-nes conforman los propósitos de las secciones del Regla-mento de las cuales se gestiona su dispensa.
Tras concluir que las variaciones están contestes tanto con el Reglamento Núm. 4 como con el Reglamento del Condado, es menester atender cada una de ellas por separado.
A. Variaciones a los requisitos del número de estaciona-mientos
El Municipio sostiene que la reducción en el número de espacios de estacionamiento de mil novecientos sesenta y dos (1,962) a mil quinientos siete (1,507) no cumple con los requisitos establecidos para las variaciones.
*814En el presente caso, no podemos perder de perspectiva que la Junta de Planificación emitió, conforme expresará-mos anteriormente, una resolución interpretativa válida, en virtud de la cual ARPE concedió las variaciones al nú-mero de espacios de estacionamientos. El Municipio centra su argumento en atacar el estudio pericial sometido por DMG, en que se basa principalmente la determinación de ARPE. De acuerdo con el referido estudio, realizado me-diante metodología científica, mil quinientos siete (1,507) espacios de estacionamiento son más que suficientes ya que concluye que mil doscientos cuarenta y seis (1,246) es-pacios es el número máximo de espacios de estaciona-miento necesarios durante las horas pico. El Municipio presentó dos (2) informes periciales señalando varias defi-ciencias, las cuales causan, a su entender, que el estudio de DMG no justifique las variaciones. No nos compete desde este estrado dirimir conflictos de pruebas periciales.
Además, al evaluar si procedía la variación en el nú-mero de estacionamientos, ARPE tomó en consideración los otros factores mencionados en la resolución interpreta-tiva, a saber: (1) existencia de un sistema de transporte colectivo; (2) existencia de facilidades de estacionamiento cercanas, y (3) existencia de un sistema de valet parking. Al aplicar tales requisitos, ARPE quedó convencida de que DMG había justificado la referida variación.
De igual forma, ARPE entendió que se justificaba la re-ducción de los estacionamientos de carga y descarga ya que dichos espacios están en un área protegida y, además, el uso de tales espacios estará sujeto a un itinerario, en el cual las personas interesadas deberán reservar los espacios. Un factor que ha de considerarse también fue el hecho de que los usos residenciales producirán poco movi-miento de carga y descarga ya que las mudanzas ocurren aisladamente.
Respecto al número de estacionamientos públicos, el Municipio aduce que el proyecto requiere de estaciona-*815mientos públicos y que ARPE aprobó una variación relacio-nada con este asunto. La Sec. 4.02 del Reglamento del Con-dado, 23 R.P.R. see. 650.1832, no exige que en el área donde se construya el proyecto se reserve cierto número de espacios de estacionamiento para uso público.
Por lo que, tomando en consideración la evidencia que obra en el expediente, no hallamos razón que nos mueva a determinar que ARPE actuó irrazonalmente o que abusó de su discreción al conceder estas variaciones.
B. Variaciones a los requisitos de retiro y altura
La Sec. 3.08.1 del Reglamento del Condado dispone lo siguiente:
(A) Retiro y altura. — En el área de playa, entre el Hotel Condado Beach, y la Calle Cervantes, no se permitirá nueva construcción que arroje sombra adicional sobre la arena. Toda edificación a construirse en esta área observará un retiro de la más próxima línea de colindancia con la playa, el cual medido desde su base o pared más próxima a la colindancia con la playa será no menor que una y cuarta (V-A) vez su altura me-dida desde el nivel del terreno en tal base o pared.
Fuera de esta área se exigirá un retiro de la edificación con respecto a la más próxima línea de colindancia con la costa norte no menor que una tercera (1/3) parte de la altura de la edificación. (Énfasis suplido.) 23 R.P.R. sec. 650.1818(A).
Conforme a dicha sección ARPE, tomando la altura de cada estructura, estimó que el retiro mínimo es de sesenta y tres punto tres (63.3) metros para el Hotel, sesenta y siete (67) metros para el time sharing, y setenta y uno punto sesenta y cinco (71.65) metros para el Condominio. Sin embargo, debido a la circunstancia extraordinaria de la irregularidad del solar (poco fondo), la imposición de es-tos requisitos causa una restricción irrazonable al disfrute de la propiedad y menoscaba la viabilidad del proyecto, el cual, dentro de los objetivos propuestos, era la alternativa con menor impacto ambiental. Además, “[p]ara que el pro-yecto pudiera cumplir con el retiro especificado en el Artí-*816culo 3.08.1 del Reglamento de Zonificación Especial del Condado, sería necesario ubicarlo a más de 40 metros de distancia de la colindancia norte, resultando en la ubica-ción del proyecto en el medio de la Avenida Ashford”. Peti-ción de certiorari, supra, pág. 264 (2da Pieza).
Cabe indicar que, a los fines de determinar el cumpli-miento con el requisito de sombras, DMG sometió un estu-dio de sombras, el cual reveló que la mayoría de las som-bras creadas eran mucho menores que las producidas por las edificaciones existentes, que es lo que persigue la ante citada disposición. No obstante, dicho estudio no incluye las sombras que generará el Condominio ya que éstas cae-rán sobre las rocas y no sobre la arena.(71)
ARPE actuó correctamente al autorizar tales variacio-nes ya que la aplicación literal de las disposiciones tenía como consecuencia una prohibición irrazonable que aten-taba contra el mismo proyecto. Por otra parte, las variacio-nes estaban justificadas porque con la consecución de este proyecto se aliviará el estado de deterioro en que se en-cuentra el área.
C. Variaciones a los requisitos sobre vistas al mar
El Municipio sostiene que ARPE concedió una variación implícita sobre esta cuestión. Sobre este asunto, es impor-tante aclarar que ARPE, en su Moción en Cumplimiento de Orden, advierte que no otorgó variación alguna sobre las vistas al mar. Tras un detenido examen de la resolución de ARPE, observamos que en la parte de las variaciones no hay referencia alguna a tal variación. (72) Por el contrario, ARPE señala lo siguiente:
[l]a autorización de este anteproyecto se basa en que, con [el] desarrollo de las facilidades propuestas, se proveerá para me-*817jorar notablemente las condiciones del sector del Condado, me-diante la diversificación y ampliación de las facilidades de alo-jamiento turístico, mediante la integración de un centro urbano de entretenimiento que permitirá actividades culturales y re-creativas con participación del visitante y de la comunidad existente, mediante la creación de áreas abiertas amplias que permitirán una mayor visibilidad a la playa por tre[s (]3) ejes visuales y mejor accesibilidad, mediante la estimulación de la actividad peatonal, uno de los objetivos trazados al crear el Re-glamento de Zonificación del Condado y mediante la revitáliza-ción del comercio y el fomento de la actividad económica en el sector. (Énfasis suplido.) Petición de certiorari, supra, pág. 7a (6ta Pieza).
Por su parte, DMG alega que cumple con la disposición antes mencionada. Veamos.
La Sec. 100.15 del Reglamento Núm. 4 dispone que “[l]os edificios se orientarán con el lado más largo de su proyección horizontal, perpendicular a la costa o a un án-gulo aproximado, para obstruir lo menos posible la visibi-lidad del mar”. (Énfasis suplido.) 23 R.P.R. see. 650.1747(14).
Las estructuras del CBR estarán alineadas de forma perpendicular a la playa y no paralelamente como las existentes.(73) Ello tiene dos efectos, a saber: (1) obstruye la vista al mar lo menos posible, y (2) causa más sombra en pequeñas áreas que las estructuras existentes; por lo cual, como indicáramos previamente, se solicitó variación al respecto. El CBR tendrá tres (3) accesos principales con vista al mar y varios accesos secundarios. En vista de ello, DMG no solicitó variación alguna sobre este asunto, por no' entenderlo necesario, y ARPE, dentro del área de su peri-taje, estimó que el proyecto cumple con lo exigido por el Reglamento Núm. 4. No vemos razón alguna para sustituir dicha determinación.
*818a
En síntesis, habiendo examinado la totalidad del expe-diente, colegimos que obra en éste evidencia sustancial para sostener tanto las determinaciones de hecho de la JCA como las de ARPE. Tales determinaciones de hechos son suficientemente detalladas como para ponernos en po-sición de ejercer nuestra función revisora.
Recordemos que no nos corresponde sustituir nuestro criterio por el de la agencia ni juzgar la sabiduría de las decisiones sobre política pública que competen a otra rama gubernamental. Por el contrario, nos corresponde determi-nar si medió razonabilidad o no, o abuso de discreción en la determinación de la agencia. Por lo cual, concluimos que las actuaciones de la JCA y de ARPE están sostenidas por la evidencia sustancial y no fueron irrazonables, capricho-sas o arbitrarias. No erró el TCA al denegar la expedición de los recursos de revisión, por lo cual sostendríamos su dictamen.
La Opinión mayoritaria se aparta de las normas clara-mente establecidas para la revisión judicial de determina-ciones de agencias administrativas y denota otra instancia de “activismo judicial” de parte de este Alto Foro. Por todas las razones expuestas anteriormente, disentimos.

 Véase Mun. de San Juan v. J.C.A., 149 D.P.R. 263 (1999).


 Cabe señalar que Development Management Group (en adelante DMG) no es la propietaria del predio donde está presto a ubicarse el Condado Beach Resort (en edelante CBR) sino que posee la opción para comprarlo y desarrollarlo. Dicha pro-piedad pertenece a la Corporación de Desarrollo Hotelero (en adelante CDH).


 Antes de la vista, la Junta de Calidad Ambiental (en adelante JCA) publicó un aviso en un periódico de circulación general, mediante el cual identificó el pro-yecto y la documentación que se tomaría en consideración. De igual forma, precisó los propósitos de la vista e indicó los sitios donde estaría disponible copia de la declaración preliminar de impacto ambiental (en adelante DIA-P) para su examen. Además, exhortó a la ciudadanía a concurrir y participar de dicha vista.


 Petición de certiorari, Apéndice, págs. 142-179 (Ira Pieza). Este informe también aparece en la Petición de certiorari, págs. 899-936 (3ra Pieza). En lo suce-sivo, sólo liaremos referencia a la primera cita.


 A los fines de considerar el documento sometido como una declaración final de impacto ambiental (en adelante DIA-F), el Oficial Examinador entendió que el documento final debía:
(a) integrar y proveer las respuestas a los comentarios expuestos sobre la ade-cuacidad de la DIA-P;
(b) incluir carta del Municipio accediendo a “la disposición final de los desper-dicios sólidos no peligrosos” o analizar diferentes alternativas;
(c) sustituir el mapa de suelos por una copia más clara;
(d) discutir los posibles impactos del proyecto sobre la zona marítimo-terrestre;
(e) considerar las alternativas propuestas más a fondo e incorporar más alter-nativas;
(f) ampliar el análisis del impacto de las emisiones del polvo fugitivo y el ruido;
(g) anejar “[l]as cartas con las recomendaciones u observaciones de las Agencias gubernamentales consultadas ...”;
(h) “discutir el impacto en el tránsito de la operación de las facilidades propues-tas”;
(i) someter y explicar las precauciones a seguirse “para evitar que se afecte el edificio Condado Vandervilt [sic] en su estructura y simientos [sic]” con la implosión de los edificios aledaños;
(j) discutir en qué consiste la restauración del Condado Vanderbilt;
(k) incluir “una comparación de los efectos de los edificios existentes y los pro-puestos respecto a la sombra que imparten a la zona de la playa”. Véase Petición de certiorari, supra, págs. 177-178 (Ira Pieza).


 El 9 de diciembre de 1998 la JCA le notificó la resolución a las partes, entre otras, a la Hon. Sila M. Calderón, Alcaldesa del Municipio de San Juan (en adelante Municipio).


 El 9 de febrero de 1999 el Municipio recibió por correo copia de la DIA-F.


 Petición de certiorari, supra, págs. 106-111 (Ira Pieza).


 Dicho artículo dispone que las agencias gubernamentales tienen que “[i]ncluir en toda recomendación o informe propuesta de legislación y emitir, antes de efectuar cualquier acción o promulgar cualquier decisión gubernamental que afecte significativamente la calidad del medio ambiente, una declaración escrita y deta-llada sobre:
“(1) [e]l impacto ambiental de la legislación propuesta, de la acción a efectuarse o de la decisión a promulgarse;
“(2) cual [es] quiera efectos adversos al medio ambiente que no podrán evitarse si se implementare la propuesta legislación, si se efectuare la acción o promulgare la decisión gubernamental;
“(3) alternativas a la legislación propuesta, o a la acción o decisión gubernamen-tal en cuestión;
“(4) la relación entre usos locales a corto plazo del medio ambiente del hombre y la conservación y mejoramiento de la productividad a largo plazo, y
“(5) cualquier compromiso irrevocable o irreparable de los recursos que estarían envueltos en la legislación propuesta si la misma se implementara, en la acción gubernamental si se efectuara o en la decisión si se promulgara.” (Corchetes suplidos y en el original.) 12 L.P.R.A. sec. 1124(c).


 Luego de presentado el recurso, el Municipio solicitó del Tribunal de Cir-cuito de Apelaciones (en adelante TCA) la paralización de las obras de demolición del Condado Beach Trío, la cual el foro apelativo intermedio denegó. En vista de ello, el Municipio recurrió ante nos mediante recurso de certiorari, unido a una moción en auxilio de jurisdicción. El 25 de junio de 1999 este Tribunal expidió el recurso y, por ende, paralizó la demolición de los edificios en cuestión, hasta tanto el TCA resol-viese la cuestión.


 CMA Architects & Engineers, como representante de DMG, solicitó la con-cesión de variaciones ante ARPE. Véase, entre otros, Petición de certiorari, págs. 155-161 (6ta Pieza). Por tal motivo, a los fines de determinar la viabilidad de algu-nas de las variaciones, ARPE solicitó de la Junta de Planificación una interpretación de la Sec. 84.00 del Reglamento de Zonificación de Puerto Rico (Reglamento de Pla-nificación Núm. 4) —en adelante Reglamento Núm. 4— 23 R.P.R. see. 650.1731.
El 1ro de julio de 1999 la Junta de Planificación emitió su resolución interpre-tativa, Resolución Núm. JPI-4-15-99. Véase, Petición de certiorari, supra, págs. 162-164 (6ta Pieza).


 La referida resolución le fue notificada al Municipio, a través de la Hon. Sila M. Calderón. Petición de certiorari, supra, pág. 01 (6ta Pieza).


 Petición de certiorari, supra, pág. 70 (6ta Pieza).


 El Municipio discutió los recursos sometidos ante el TCA en la misma peti-ción de certiorari ya que dicho tribunal los consolidó.


 Véanse, también: Rivera Concepción v. A.R.Pe., 152 D.P.R. 116 (2000); P.R.T.C. v. J. Reg. Tel. de P.R., 151 D.P.R. 269 (2000); Asoc. Vec. H. San Jorge v. U. Med. Corp., 150 D.P.R. 70, 75 (2000); Costa, Piovanetti v. Caguas Expressway, 149 D.P.R. 881, 889 (1999).


 Véanse, Castillo v. Depto. del Trabajo, 152 D.P.R. 91, 96 (2000); Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 130 (1998).


 Véase Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519 (1978). Sobre la revisión judicial bajo la National Environmental Policy Act of 1969 (en adelante NEPA), 42 U.S.C.A. sec. 4321 et seq., ley modelo en la que se basa la Ley Núm. 9 de 18 de junio de 1970, Ley sobre Política Pública Ambiental, según enmen-dada, 12 L.P.R.A. see. 1121 et seq., el Tribunal Supremo de Estados Unidos expresó:
“NEPA does set forth significant substantive goals for the Nation, but its mandate to the agencies is esentially procedural. It is to insure a fully informed and *764well-eonsidered decision, not necesarily a decision the judges of the Court of Appeals or of this Court would have reached had they been members of the decisionmaking unit of the agency. Administrative decisions should be set aside in this context, as in every other, only for substantial procedural or substantive reasons as mandated by statute, not simply because the court is unhappy with the result reached.” (Citas omitidas y énfasis nuestro.) Vermont Yankee Nuclear Power Corp. v. NRDC, supra, pág. 558.


 Véanse: Misión Ind. P.R. v. J.P., supra, pág. 129 esc. 39; Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908, 940, 945 (1998).


 La Constitución del Estado Libre Asociado de Puerto Rico, en su Art. IV, Sec. 19, dispone que “[s]erá política pública del Estado Libre Asociado la más eficaz con-servación de sus recursos naturales, así como el mayor desarrollo y aprovechamiento de los mismos para el beneficio general de la comunidad Art. VT, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 421.


 La jurisprudencia interpretativa de la NEPA constituye una fuente persua-siva de gran peso al momento de interpretar nuestra ley. Misión Ind. P.R. v. J.C.A., supra, pág. 920.


 Véase T-JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70 (1999).


 Véanse, también: Columbia Basin Land Protection Ass’n v. Schlesinger, 643 F.2d 585, 594 (9no Cir. 1981); Matsumoto v. Brinegar, 568 F.2d 1289 (9no Cir. 1978); Trout Unlimited v. Morton, 509 F.2d 1276, 1286 (9no Cir. 1974).


 La aprobación de la DIA“[n]o representa una carta blanca sobre lo ambien-tal respecto a la acción o decisión gubernamental que ocasionó la declaración referida”. (Énfasis suprimido.) Misión Ind. P.R. v. J.C.A., supra, pág. 925.


 Petición de certiorari, supra, págs. 215-217 (6ta Pieza).


 Petición de certiorari, supra, págs. 217-219 (6ta Pieza).


 Petición de certiorari, supra, págs. 219-238 (6ta Pieza).


 Petición de certiorari, supra, págs. 238-241 (6ta Pieza).


 Véase esc. 4.


 Es necesario puntualizar que la JCA también incluyó en su resolución los comentarios vertidos por los otros deponentes.


 Véase esc. 6.


 Misión Ind. P.R. v. J.C.A., supra, pág. 933; Henríquez v. Consejo Educación Superior, 120 D.P.R. 194, 208 (1987).


 Véase esc. 6.


 Petición de certiorari, supra, págs. 03-91 (Ira Pieza).


 Sobre ello, en Misión Ind. P.R. v. J.C.A., supra, pág. 930, expresamos: “no nos corresponde entrar a dilucidar los conflictos que puedan existir entre opiniones científicas sobre alguna cuestión ambiental.”


 Petición de certiorari, págs. 405-434 (2da Pieza). Traducción en español de dicho informe: Petición de certiorari, supra, págs. 435-454 (2da Pieza).


 Véase Petición de certiorari, supra, págs. 213-217 (2da Pieza) (Sección de la DIA-F que trata sobre el impacto del proyecto propuesto sobre el tránsito).


 Petición de certiorari, pág. 74.


 Cabe mencionar que el Reglamento sobre Declaraciones de Impacto Ambien-tal Núm. 3106, Junta de Calidad Ambiental, 4 de junio de 1984 (en adelante RDIA), fue derogado por el Reglamento de la Junta de Calidad Ambiental para el Proceso de Presentación, Evaluación y Trámite de Documentos Ambientales, Reglamento Núm. 6026, Junta de Calidad Ambiental, 28 de septiembre de 1999. Este reglamento no es de aplicación a la situación de autos ya que fue promulgado con posterioridad a la DIA impugnada. Además, la Regla 227(B) de este reglamento contiene la siguiente salvedad: “|l]os documentos ambientales que sean sometidos a la Junta de Calidad Ambiental previo a la vigencia de este Reglamento, serán evaluados y procesados conforme a las disposiciones del Reglamento y resoluciones vigentes al momento de la radicación del documento ante esta Agencia”. Reglamento de la Junta de Calidad Ambiental para el Proceso de Presentación, Evaluación y Trámite de Documentos Ambientales, supra, R. 227(B).


 Ésta fue la alternativa propuesta por el Municipio.


 Véase, Petición de certiorari, págs. 1060-1062 (4ta Pieza).


 Véase, Petición de certiorari, supra, págs. 244-251 (2da Pieza).


 Sobre el particular, el Tribunal Supremo federal señaló:
*789"... it is now well settled that NEPA itself does not mandate particular results, but simply prescribes the necessary process. If the adverse environmental effects of the proposed action are adequately identified and evaluated, the agency is not constrained by NEPA from deciding that other values outweigh the environmental costs.” (Citas omitidas.) Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350 (1989).


 Nos parece pertinente la siguiente expresión de la Corte de Apelaciones de Estados Unidos para el Primer Circuito:
“Vermont Yankee makes it clear that the NEPA requirement of studying alternatives may not be turned into a game to be played by persons who —for whatever reasons and with whatever depth of conviction-— are chiefly interested in scuttling a particular project. There would be no end to the alternatives that might be proposed if opponents had no obligation to do more than make a facially plausible suggestion that a particular alternative might be of interest, and could then, after awaiting the results, find reasons why the agency’s survey was inadequate. The agency bears the primary responsibility to investigate serious alternatives, but reviewing courts, when weighing objections based on an alleged failure to study alternatives, properly may consider the extent and sincerity of the opponents’ participation.” Seacoast AntiPollution v. Nuclear Regulatory Com’n, 598 F.2d 1221, 1230-1231 (ler Cir. 1979).


 A pesar de no estar inscrito, el Municipio insiste en la aplicación de ‘las normas de rehabilitación de propiedades históricas promulgadas por el Departa-mento del Interior del Gobierno de Estados Unidos”. Petición de certiorari, pág. 61.


 Esto se repite en la pág. 9 de la DIA-F. Petición de certiorari, supra, pág. 199 (2da Pieza).


 Se hace referencia al edificio Condado Vanderbilt en los siguientes documen-tos: (1) Carta de la Oficina Estatal de Preservación Histórica de 10 de febrero de 1998 (se informa que dicho edificio no forma parte del Registro Nacional de Lugares Históricos, pero que puede ser elegible). Petición de certiorari, supra, pág. 386 (2da Pieza); (2) Carta de la Oficina Estatal de Preservación Histórica de 2 de noviembre de 1998 (se solicita una información, a los fines de determinar el impacto del pro-yecto sobre el edificio Condado Vanderbilt y se indica que tal instrumentalidad no emite endosos sino comentarios). íd., págs. 387-389; (3) Carta de los asesores que prepararon la DIA (se señala que la antes referida instrumentahdad carece de juris-dicción sobre el asunto). íd., págs. 390-392; (4) Evaluación Arqueológica Fase LA, aprobada por el Instituto de Cultura Puertorriqueña. íd., págs. 665-828 (3ra Pieza); (5) Declaración de Impacto Económico del CBR (“The project plans to demobsh the Convention Center and the La Concha Hotel as well as the additions to the basic original Condado Beach Hotel. All that will remain and be integrated into the new project will be the original Condado Beach Hotel [B]uilding.”). Íd., pág. 842 (3ra Pieza); (6) Carta de la Compañía de Turismo de 2 de noviembre de 1998. íd., págs. 888-891 (3ra Pieza); (7) Carta del Área de Asesoramiento Científico de la JCA. Íd., págs. 893-894 (3ra Pieza), y (8) Anáfisis sobre la DIA-P Sometida para un Proyecto de Demolición, Restauración y Construcción en los Terrenos del Condado Beach Trío, Íd., págs. 955-965 (3ra Pieza).


 Esta sección dispone que “[l]a Junta de Planificación podrá, mediante reso-lución al efecto, clarificar e interpretar las disposiciones de este Capítulo en casos de dudas o conflictos, en armonía con los fines y propósitos generales de la Ley Núm. 75 del 24 de junio de 1975 [23 L.P.R.A. see. 62 et seq.], según enmendada.” (Corchetes en el original.) Sec. 1.09, Reglamento Núm. 4 (23 R.P.R. see. 650.1645).


 En particular, la Sec. 6.04 del Reglamento de Zonificación Especial de El Condado (en adelante Reglamento de El Condado), 23 R.RR. see. 650.1854, establece que no se concederá variación alguna a no ser que existan datos suficientes para establecer:
“(A) Que circunstancias excepcionales o extraordinarias, tales como la forma irregular del solar u otras circunstancias impiden el disfrute o la utilización de la propiedad.
“(B) Que debido a circunstancias excepcionales o extraordinarias la aplicación literal de ciertos requisitos específicos de este Capítulo resultaría en una dificultad práctica o en un perjuicio innecesario no creado o atribuible al dueño de la propiedad.
“(C) Que la variación (concesión) es necesaria para la preservación y el disfrute de un derecho de propiedad y se demuestre que la variación (concesión) aliviará un perjuicio claramente demostrable, cuyo derecho es poseído y disfrutado por otras pertenencias en el mismo distrito, el cual no afecta el bienestar público.
“(D) Que si en la variación (concesión) se solicitara la autorización de un uso no permitido en el distrito de zonificación, el uso solicitado sea compatible con el carác-ter esencial del distrito.
“(E) Que la variación (concesión) ha de redundar en los mejores intereses de la comunidad, municipio, o del pueblo de Puerto Rico.
“(F) Que la autorización de tal variación (concesión) no afectará adversamente el disfrute y valor de las pertenencias cercanas en su uso presente y para cualquier *799otro futuro permitido.
“(G) Que la autorización de tal variación (concesión) no encarecerá ni afectará adversamente la idoneidad, la seguridad y el funcionamiento conveniente de las facilidades públicas existentes o planeadas, incluyendo vías, escuelas, disposición de desperdicios y otros servicios esenciales.
“(H) Que la variación (concesión) solicitada está en armonía con los propósitos generales de este Capítulo y con cualquier plan de uso de terrenos adoptado para el área.
“(I) Que la autorización de tal variación (concesión) es consistente con el docu-mento de Objetivos y Políticas Públicas del Plan de Terrenos, el Plan de Desarrollo Integral de Puerto Rico, el Programa de Inversiones de Cuatro Años y con la conser-vación y preservación de recursos naturales e históricos.
“(J) Que el peticionario, a su vez, está en disposición de aceptar las condiciones y requerimientos adicionales a los requisitos reglamentarios que la Junta o la Admi-nistración le imponga para beneficio o protección del interés público.”


 La Sec. 98.06 del Reglamento Núm. 4, 23 R.P.R. see. 650.1745(5), preceptúa lo siguiente:
“[l]a Junta o la Administración, cada una en su ámbito jurisdiccional, podrá autorizar variaciones a los requisitos establecidos en este Capítulo para los usos que tolera el distrito. Se tomará en consideración, entre otros, los siguientes factores:
“(a) La magnitud de la variación es la necesaria para asegurar la viabilidad del uso permitido y no es viable considerar otras alternativas para salvar el problema presentado.
“(b) La variación solicitada no afectará adversamente, entre otros, los siguientes factores:
“1. La disponibilidad de la infraestructura.
“2. El contexto en el que ubica.
“3. El ambiente de la calle.
“4. La seguridad y tranquilidad de los vecinos.
*800“(c) Se logra un desarrollo urbano más compacto.
“(d) La densidad o intensidad solicitada no lleva a convertir el distrito en otro,
“(e) La variación solicitada es cónsona con los propósitos de la disposición regla-mentaria que se solicita sea modificada, así como con la política pública.
“La celebración de vistas en estos casos será discrecional.”


 El Reglamento Núm. 4, aprobado seis (6) años después del Reglamento del Condado, en su Sec. 1.07, dispone:
“Las disposiciones de este Capítulo prevalecerán y se complementarán con las disposiciones de cualquier otro reglamento de planificación en vigor que sea de apli-cación al caso en particular. Sus disposiciones se complemetarán e interpretarán a la luz de las políticas públicas y los planes sobre usos de terrenos adoptados por la Junta de Planificación.” (Énfasis suplido.) 23 R.RR. see. 650.1643.


 Véase esc. 55.


 La resolución interpretativa impugnada no es óbice para que la Junta de Planificación o ARPE calculen el número de espacios de estacionamientos cuando hay múltiples usos conforme a la Sec. 84.01(5) del Reglamento Núm. 4, 23 R.P.R. see. 650.1731(1)(e). Ello es así ya que, antes de esta resolución, tanto la Junta como ARPE toman en consideración otros factores a los fines de conceder una variación *802para reducir el número de estacionamientos. Cabe precisar que a pesar de que un estudio favorezca la reducción en el número de espacios de estacionamiento, la Junta de Planificación o ARPE podrían denegar la variación.


 La See. 3.5 de la LPAU, 3 L.P.R.A. see. 2155, menciona los siguientes facto-res a ponderar al determinar si procede o no la intervención:
‘‘(a) Que el interés del peticionario pueda ser afectado adversamente por el procedimiento adjudicativo.
“(b) Que no existan otros medios en derecho para que el peticionado [sic] pueda proteger adecuadamente su interés.
“(c) Que el interés del peticionario ya esté representado adecuadamente por las partes en el procedimiento.
“(d) Que la participación del peticionario pueda ayudar razonablemente a pre-parar un expediente más completo del procedimiento.
“(e) Que la participación del peticionario pueda extender o dilatar excesiva-mente el procedimiento.
“(f) Que el peticionario represente o sea portavoz de otros grupos o entidades de la comunidad.
“(g) Que el peticionario pueda aportar información, pericia, conocimientos espe-cializados o asesoramiento técnico que no estaría disponible de otro modo en el procedimiento.”


 Un procedimiento adjudicativo inicia con la presentación de una solicitud, petición o querella. Sec. 3.01 del Reglamento de Procedimientos Adjudicativos, Re-*804glamento Núm. 3915, Administración de Reglamentos y Permisos, 10 de mayo de Í989 (en adelante Reglamento Núm. 3915). Posteriormente, la Sec. 15.01 del mismo cuerpo de reglas dispone el plazo para resolver los tipos de solicitudes, entre las cuales se encuentran los anteproyectos y las consultas sobre conformidad.


 La Sec. 4.04 del Reglamento Núm. 3915 incorpora dicha norma.


 Petición de certiorari, supra, págs. 84-95 (6ta Pieza).


 Petición de certiorari, supra, págs. 130-133 (6ta Pieza).


 Petición de certiorari, supra, págs. 134 — 136 (6ta Pieza).


 Véase Mun. de San Juan v. J.C.A., 149 D.P.R. 263, 274 esc. 6 (1999).


 El Reglamento Núm. 3915 —sobre procedimientos adjudicativos — , en su Sec. 22.01, dispone que “[e]n el desempeño de aquellas funciones adjudicativas asig-nadas por las leyes o reglamentos aplicables se podrán celebrar vistas por iniciativa propia, o a petición de partes. Cuando estatuido, por tales leyes o reglamentos apli-cables la celebración de tales vistas tendrán carácter obligatorio”.


 Véase esc. 55.


 Por otra parte, la Sec. 6.03 del Reglamento del Condado, 23 R.P.R. see. 650.1853, establece que, en los casos de variaciones, “[l]a Junta de Planificación o la Administración de Reglamentos y Permisos podrá celebrar vistas públicas discrecio-nalmente


 En la gran mayoría de las situaciones, el legislador utiliza el concepto de “interés social” para referirse a las viviendas para personas con escasos recursos económicos.


 Los siguientes son ejemplos de proyectos con gran interés social: el mejora-miento de las comunidades especiales, la rehabilitación de los parques, la construc-ción de una represa, la edificación de escuelas, el Tren Urbano y el Superacueducto.


6) Para comenzar una construcción está claro que se necesita una DIA-F de-bidamente aprobada. Colóny otros v. J.C.A., 148 D.P.R. 434, 443 (1999).


 Allí, expresamos lo siguiente:
“[e]n cuanto a la simultaneidad de los procesos de evaluación de la consulta de ubicación y ambiental, no existe disposición alguna, ni en el Reglamento de Adjudi-cación ni en la Ley Orgánica de la Junta de Planificación de Puerto Rico, que obligue a la Junta a posponer la consideración de una consulta de ubicación hasta que la Junta de Calidad Ambiental haya completado la evaluación que le corresponda hacer. Todo lo que exige la Sec. 7.01 del Reglamento de Adjudicación, supra, es que la Junta tome en cuenta las consideraciones ambientales del uso propuesto al evaluar la consulta de ubicación.” Misión Ind. de P.R. v. J.P., supra, pág. 147.


 Petición de certiorari, supra, pág. 7c (6ta Pieza).


 por ejemplo, como señaláramos anteriormente, en los casos de la evaluación de una variación que no sea en uso, el Reglamento no requiere de la celebración de una vista pública; por el contrario, al determinar la viabilidad de una variación en uso, el Reglamento ordena la celebración de una vista pública.


 El proyecto proveerá mil quinientos siete (1,507) espacios de estaciona-miento cuando el estudio sobre el estacionamiento demuestra que sólo se requieren mil doscientos cuarenta y seis (1,246) espacios.


 “[L]a autorización de tal variación (concesión) es consistente con el docu-mento de Objetivos y Políticas Públicas del Plan de Terrenos, el Plan de Desarrollo Integral de Puerto Rico, el Programa de Inversiones de Cuatro Años y con la conser-vación y preservación de recursos naturales e históricos.” See. 6.04(1) del Reglamento del Condado, 23 R.P.R. see. 650.1854(1).


 Petición de certiorari, supra, pág. 228 (2da Pieza).


 Petición de certiorari, supra, págs. 04-07 (6ta Pieza).


 Ello se puede percibir de los planos que el Municipio sometió como apéndice del recurso.